Exhibit 10.2

THE FOLLOWING AMENDED AND RESTATED CREDIT AGREEMENT IS A COMPILATION OF THE MOST
CURRENT CREDIT AGREEMENT INCORPORATING THE FIRST, SECOND AND THIRD AMENDMENTS TO
THE CREDIT AGREEMENT.


EXHIBIT A
TO THIRD AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------

3-YEAR
CREDIT AGREEMENT

DATED AS OF

AUGUST 28, 2001

AMONG

BLACK HILLS CORPORATION,
as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Banks,

ABN AMRO BANK N.V.,
as Administrative Agent,

UNION BANK OF CALIFORNIA, N.A.,
as Syndication Agent,

BANK OF MONTREAL,
as Co-Syndication Agent,

U.S. BANK, NATIONAL ASSOCIATION,
as Documentation Agent

and

THE BANK OF NOVA SCOTIA,
as Co-Documentation Agent

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TABLE OF CONTENTS

(This Table of Contents is not part of the Agreement)

PAGE

--------------------------------------------------------------------------------

SECTION 1     DEFINITIONS; INTERPRETATION      1            Section 1.1  
Definitions    1            Section 1.2   Interpretation    14   SECTION 2   THE
CREDITS    14            Section 2.1   The Revolving Loan Commitment    14  
         Section 2.2   [Intentionally Omitted]    15            Section 2.3  
Applicable Interest Rates. (a) Base Rate Loans    15            Section 2.4  
Minimum Borrowing Amounts    16            Section 2.5   Manner of Borrowing
Loans and Designating Interest Rates Applicable to Loans    17  
         Section 2.6   Interest Periods    18            Section 2.7   Maturity
of Loans    19            Section 2.8   Prepayments    19            Section
2.9   Default Rate    20            Section 2.10   The Notes    20  
         Section 2.11   Funding Indemnity    20            Section 2.12  
Commitments    21   SECTION 3   FEES    21            Section 3.1   Fees    21  
SECTION 4   PLACE AND APPLICATION OF PAYMENTS    22            Section 4.1  
Place and Application of Payments    22   SECTION 5   REPRESENTATIONS AND
WARRANTIES    23            Section 5.1   Corporate Organization and Authority  
 23            Section 5.2   Subsidiaries    23            Section 5.3  
Corporate Authority and Validity of Obligations    23            Section 5.4  
Financial Statements    24            Section 5.5   No Litigation; No Labor
Controversies    24            Section 5.6   Taxes    24            Section
5.7   Approvals    24            Section 5.8   ERISA    25            Section
5.9   Government Regulation    25            Section 5.10   Margin Stock; Use of
Proceeds    25            Section 5.11   Licenses and Authorizations; Compliance
with Laws    25            Section 5.12   Ownership of Property; Liens    26  
         Section 5.13   No Burdensome Restrictions; Compliance with Agreements  
 26            Section 5.14   Full Disclosure    26            Section 5.15  
Solvency    26   SECTION 6   CONDITIONS PRECEDENT    26            Section 6.1  
Initial Credit Event    26            Section 6.2   All Credit Events    27  
SECTION 7   COVENANTS    28  


i

--------------------------------------------------------------------------------

         Section 7.1     Corporate Existence; Subsidiaries      28  
         Section 7.2   Maintenance    28            Section 7.3   Taxes    28  
         Section 7.4   ERISA    28            Section 7.5   Insurance    29  
         Section 7.6   Financial Reports and Other Information    29  
         Section 7.7   Bank Inspection Rights    31            Section 7.8  
Conduct of Business    31            Section 7.9   Liens    31  
         Section 7.10   Use of Proceeds; Regulation U    33            Section
7.11   Sales and Leasebacks    34            Section 7.12   Mergers,
Consolidations and Sales of Assets    34            Section 7.13   Use of
Property and Facilities; Environmental and Health and Safety Laws    35  
         Section 7.14   Investments, Acquisitions, Loans, Advances and
Guaranties    35            Section 7.15   Restrictions on Indebtedness    37  
         Section 7.16   Consolidated Net Worth    39            Section 7.17  
Recourse Leverage Ratio    39            Section 7.18   Fixed Charge Coverage
Ratio    39            Section 7.19   Dividends and Other Shareholder
Distributions    39            Section 7.20   No Negative Pledge    40  
         Section 7.21   Transactions with Affiliates    40            Section
7.22   Compliance with Laws    40            Section 7.23   Pari-Passu    40  
         Section 7.24   Certain Subsidiaries    40            Section 7.25  
Ratings    40   SECTION 8   EVENTS OF DEFAULT AND REMEDIES    40  
         Section 8.1   Events of Default    40            Section 8.2  
Non-Bankruptcy Defaults    42            Section 8.3   Bankruptcy Defaults    43
           Section 8.4   [Intentionally Omitted]    43            Section 8.5  
Expenses    43   SECTION 9   CHANGE IN CIRCUMSTANCES    43            Section
9.1   Change of Law    43            Section 9.2   Unavailability of Deposits or
Inability to Ascertain, or Inadequacy of, LIBOR    43            Section 9.3  
Increased Cost and Reduced Return    44            Section 9.4   Lending
Offices    45            Section 9.5   Discretion of Bank as to Manner of
Funding    45   SECTION 10   THE AGENT    45            Section 10.1  
Appointment and Authorization of Administrative Agent    45            Section
10.2   Administrative Agent and its Affiliates    46            Section 10.3  
Action by Administrative Agent    46            Section 10.4   Consultation with
Experts    46            Section 10.5   Liability of Administrative Agent;
Credit Decision    46            Section 10.6   Indemnity    47  
         Section 10.7   Resignation of Administrative Agent and Successor
Administrative Agent    47  

ii

--------------------------------------------------------------------------------

SECTION 11     MISCELLANEOUS      48            Section 11.1   Withholding
Taxes    48            Section 11.2   No Waiver of Rights    49  
         Section 11.3   Non-Business Day    49            Section 11.4  
Documentary Taxes    49            Section 11.5   Survival of Representations  
 49            Section 11.6   Survival of Indemnities    49            Section
11.7   Set-Off    50            Section 11.8   Notices    50            Section
11.9   Counterparts    51            Section 11.10   Successors and Assigns  
 52            Section 11.11   Amendments    55            Section 11.12  
Headings    55            Section 11.13   Legal Fees, Other Costs and
Indemnification    55            Section 11.14   Entire Agreement    56  
         Section 11.15   Construction    56            Section 11.16   Governing
Law    56            Section 11.17   SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL    56            Section 11.18   Replacement of Bank    57  
         Section 11.19   Confidentiality    57            Section 11.20   Rights
and Liabilities of Documentation Agents and Syndication Agents    58  
         Section 11.21   Severability of Provisions    58  

iii

--------------------------------------------------------------------------------

EXHIBITS

A     -     Form of Note     B   -   Form of Compliance Certificate   C   -  
Form of Assignment and Assumption Agreement  

SCHEDULES

SCHEDULE 1     Pricing Grid     SCHEDULE 4   Administrative Agent Notice and
Payment Info   SCHEDULE 5.2   Schedule of Existing Subsidiaries   SCHEDULE 5.5  
Litigation and Labor Controversies   SCHEDULE 5.11   Environmental Matters  
SCHEDULE 7.9   Existing Liens   SCHEDULE 7.14   Existing Investments   SCHEDULE
7.15(a)   Marketing Subsidiary Indebtedness   SCHEDULE 7.15(b)   Existing
Secured Indebtedness   SCHEDULE 7.19   Restrictions on Distributions and
Existing Negative Pledges  

iv

--------------------------------------------------------------------------------


3 YEAR CREDIT AGREEMENT

        3 YEAR CREDIT AGREEMENT, dated as of August 28, 2001 among Black Hills
Corporation, a South Dakota corporation (“Borrower”), the financial institutions
from time to time party hereto (each a “Bank,” and collectively the “Banks”),
U.S. Bank, National Association and The Bank of Nova Scotia, in their capacity
as documentation agents for the Banks hereunder (in such capacity,
“Documentation Agents”), Union Bank of California, N.A. and Bank of Montreal, in
their capacity as syndication agents for the Banks hereunder (in such capacity,
“Syndication Agents”) and ABN AMRO Bank N.V. in its capacity as agent for the
Banks hereunder (in such capacity, the “Administrative Agent”).


WITNESSETH THAT:

        WHEREAS, the Borrower desires to obtain the several commitments of the
Banks to make available a revolving credit for loans (the “Revolving Credit”),
as described herein; and

        WHEREAS, the Banks are willing to extend such commitments subject to all
of the terms and conditions hereof and on the basis of the representations and
warranties hereinafter set forth.

        NOW, THEREFORE, in consideration of the recitals set forth above and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1 DEFINITIONS; INTERPRETATION.

Section 1.1 Definitions. The following terms when used herein have the following
meanings:

        “Account” is defined in Section 8.4(b) hereof.

        “Adjusted Consolidated EBITDA” means, for any period, (A) Consolidated
EBITDA less (B) Restricted Earnings.

        “Adjusted LIBOR” is defined in Section 2.3(b) hereof.

        “Administrative Questionnaire” means an administrative questionnaire in
a form supplied by the Administrative Agent.

        “Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with their correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies of a Person (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event for purposes of this definition: (i) any Person which owns directly or
indirectly twenty percent (20%) or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
twenty percent (20%) or more of the partnership or other ownership interests of
any other Person will be deemed to control such corporation or other Person; and
(ii) each director and executive officer of Borrower or any Subsidiary of
Borrower shall be deemed an Affiliate of Borrower and each of its Subsidiaries.

1

--------------------------------------------------------------------------------

        “Administrative Agent” is defined in the first paragraph of this
Agreement and includes any successor Administrative Agent pursuant to Section
10.7 hereof.

        “Agreement” means this Credit Agreement, including all Exhibits and
Schedules hereto, as it may be amended, supplemented or otherwise modified from
time to time in accordance with the terms hereof.

        “Applicable Margin” means, at any time (i) with respect to Base Rate
Loans, the Base Rate Margin and (ii) with respect to Eurodollar Loans, the
Eurodollar Margin.

        “Application” is defined in Section 2.2(b) hereof.

        “Applicable Telerate Page” is defined in Section 2.3(b) hereof.

        “Approved Fund” means any Fund that is administered or managed by (a) a
Bank, (b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity
that administers or manages a Bank.

        "Arrangers" means, collectively, ABN AMRO Bank N.V., Union Bank of
California, N.A., and U.S. Bank, National Association.

        “Assignment and Assumption” means an assignment and assumption entered
into by a Bank and an Eligible Assignee (with the consent of any party whose
consent is required by the terms hereof), and accepted by the Administrative
Agent, in substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

        “Authorized Representative” means those persons shown on the list of
officers provided by Borrower pursuant to Section 6.1(e) hereof, or on any
updated such list provided by Borrower to the Administrative Agent, or any
further or different officer of Borrower so named by any Authorized
Representative of Borrower in a written notice to the Administrative Agent.

        “Bank” and “Banks” are defined in the first paragraph of this Agreement.

        “Base Rate” is defined in Section 2.3(a) hereof.

        “Base Rate Loan” means a Loan bearing interest prior to maturity at a
rate specified in Section 2.3(a) hereof.

2

--------------------------------------------------------------------------------

        “Base Rate Margin” means the percentage set forth in Schedule 1 hereto
beside the then applicable Level.

        “BHP” means Black Hills Power, Inc., a South Dakota corporation.

        “Borrower” is defined in the first paragraph of this Agreement.

        “Borrowing” means the total of Loans of a single type advanced,
continued for an additional Interest Period, or converted from a different type
into such type by the Banks on a single date and for a single Interest Period.
Borrowings of Loans are made by and maintained ratably for each of the Banks
according to their Percentages. A Borrowing is “advanced” on the day Banks
advance funds comprising such Borrowing to Borrower, is “continued” on the date
a new Interest Period for the same type of Loans commences for such Borrowing
and is “converted” when such Borrowing is changed from one type of Loan to the
other, all as requested by Borrower pursuant to Section 2.5(a).

        “Business Day” means any day other than a Saturday or Sunday on which
Banks are not authorized or required to close in New York, New York, Chicago,
Illinois or Rapid City, South Dakota and, if the applicable Business Day relates
to the borrowing or payment of a Eurodollar Loan, on which banks are dealing in
U.S. Dollars in the interbank market in London, England.

        “Capital” means, as of any date of determination thereof, without
duplication, the sum of (A) Consolidated Net Worth plus (B) all Recourse
Indebtedness (provided that for purposes of clause (B) of this definition, to
the extent otherwise included, Indebtedness of Marketing Subsidiaries in an
aggregate amount not to exceed the Marketing Subsidiary Indebtedness Limit
incurred under Marketing Subsidiary Excluded Credit Facilities shall not be
deemed to be Recourse Indebtedness).

        “Capital Lease” means at any date any lease of Property which, in
accordance with GAAP, would be required to be capitalized on the balance sheet
of the lessee.

        “Capitalized Lease Obligations” means, for any Person, the amount of
such Person’s liabilities under Capital Leases determined at any date in
accordance with GAAP.

        “Change of Control Event” means one or more of the following events:

(a)  

less than a majority of the members of the Board of Directors of Borrower shall
be persons who either (i) were serving as directors on the Effective Date or
(ii) were nominated as directors and approved by the vote of the majority of the
directors who are directors referred to in clause (i) above or this clause (ii);
or


(b)  

the stockholders of Borrower shall approve any plan or proposal for the
liquidation or dissolution of Borrower; or


(c)  

a Person or group of Persons acting in concert (other than the direct or
indirect beneficial owners of the Voting Stock of Borrower as of the Effective
Date) shall, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, have become the direct or indirect
beneficial owner (within the meaning of Rule 13d-3 under the Securities Exchange
Act of 1934, as amended from time to time) of Voting Stock of Borrower
representing more than ten percent (10%) of the combined voting power of the
outstanding Voting Stock or other ownership interests for the election of
directors or shall have the right to elect a majority of the Board of Directors
of Borrower; or


3

--------------------------------------------------------------------------------

(d)  

Except as permitted by Section 7.12, Borrower ceases at any time to own one
hundred percent (100%) of the Voting Stock and other equity interest of any
Material Subsidiary.


        “Code” means the Internal Revenue Code of 1986, as amended.

        “Commitment” and “Commitments” are defined in Section 2.1 hereof.

        “Compliance Certificate” means a certificate in the form of Exhibit B
hereto.

        “Consolidated Assets” means all assets which should be listed on the
consolidated balance sheet of Borrower and its Consolidated Subsidiaries, as
determined on a consolidated basis in accordance with GAAP.

        “Consolidated EBITDA” means, for any period, for Borrower and its
Consolidated Subsidiaries on a consolidated basis, (A) the sum of the amounts
for such period of (i) Consolidated Net Income, (ii) to the extent deducted in
arriving at Consolidated Net Income, net federal, state and local income taxes
in respect of such period, (iii) to the extent deducted in arriving at
Consolidated Net Income, Consolidated Interest Expense, (iv) to the extent
deducted in arriving at Consolidated Net Income, the amount charged for the
amortization of intangible assets, (v) to the extent deducted in arriving at
Consolidated Net Income, the amount charged for the depreciation of assets, and
(vi) to the extent deducted in arriving at Consolidated Net Income, losses on
sales of assets (excluding sales in the ordinary course of business) and other
extraordinary losses, less (B) the amount for such period of (i) to the extent
added in arriving at Consolidated Net Income, interest income arising from
traditional investment activities with banks, investments banks and other
financial institutions or relating to governmental or other marketable
securities, (ii) to the extent added in arriving at Consolidated Net Income,
gains on sales of assets (excluding sales in the ordinary course of business)
and other extraordinary gains, all as determined on a consolidated basis in
accordance with GAAP, (iii) any Maintenance Capital Expenditures made by the
Borrower or its Consolidated Subsidiaries in such period, (iv) without
duplication, any payments made by a Consolidated Subsidiary constituting a
repayment of principal Indebtedness (other than (x) the Obligations and (y)
repayments of principal made with the proceeds of a refinancing of such
Indebtedness otherwise permitted pursuant to this Agreement (including the
refinancing of Indebtedness outstanding under that certain Term Credit Agreement
dated as of September 25, 2002 among the Borrower, Credit Lyonnais New York
Branch, as administrative agent, and the other parties thereto, and under that
certain Project Credit Agreement dated as of August 26, 2002, among Las Vegas
Cogeneration II, L.L.C., Las Vegas Cogeneration Energy Financing Company,
L.L.C., each of the lenders party thereto, ABN AMRO Bank N.V., as administrative
agent for such lenders, and LaSalle Bank National Association, as disbursement
agent for such lenders) or with respect to a reserve), and (v) without
duplication, any other mandatory payment made by a Consolidated Subsidiary in
such period not included as an expense or loss in calculating Consolidated Net
Income.

4

--------------------------------------------------------------------------------

        “Consolidated Fixed Charges” means, for any period and without
duplication the sum of (i) the aggregate amount of Consolidated Interest Expense
with respect to Recourse Indebtedness paid or scheduled to be paid for such
period, and (ii) the aggregate amount of all mandatory scheduled payments
(whether designated as payments or prepayments) and scheduled sinking fund
payments with respect to principal of any Recourse Indebtedness of the Borrower
or its Subsidiaries (including payments in the nature of principal under Capital
Leases) ), it being agreed that the refinancing of Indebtedness outstanding
under that certain Term Credit Agreement dated as of September 25, 2002 among
the Borrower, Credit Lyonnais New York Branch, as administrative agent, and the
other parties thereto, and under that certain Project Credit Agreement dated as
of August 26, 2002, among Las Vegas Cogeneration II, L.L.C., Las Vegas
Cogeneration Energy Financing Company, L.L.C., each of the lenders party
thereto, ABN AMRO Bank N.V., as administrative agent for such lenders, and
LaSalle Bank National Association, as disbursement agent for such lenders did
not constitute mandatory scheduled payments for purposes of this definition..

        “Consolidated Interest Expense” means, with reference to any period of
the Borrower and its Subsidiaries, the sum of (i) all interest charges
(including capitalized interest, imputed interest charges with respect to
Capitalized Lease Obligations and all amortization of debt discount and expense
and other deferred financing charges) of the Borrower and its Subsidiaries on a
consolidated basis for such period determined in accordance with GAAP, other
than interest charges relating to Non-Recourse Indebtedness, (ii) all commitment
or other fees payable in respect of the issuance of standby letters of credit or
other credit facilities for the account of the Borrower or its Subsidiaries, and
(iii) net costs/expenses incurred by the Borrower and its Subsidiaries under
Derivative Arrangements.

        “Consolidated Net Income” means, for any period of the Borrower and its
Consolidated Subsidiaries, the amount for such period of consolidated net income
(or net loss) of the Borrower and its Consolidated Subsidiaries, as determined
on a consolidated basis in accordance with GAAP.

        “Consolidated Net Worth” means, as of any time the same is to be
determined, the total shareholders’ equity (including capital stock, additional
paid-in-capital and retained earnings after deducting treasury stock, but
excluding (to the extent otherwise included in calculating shareholders’
equity), minority interests in Subsidiaries) which would appear on the
consolidated balance sheet of Borrower determined on a consolidated basis in
accordance with GAAP.

        “Consolidated Subsidiary” means, as to any Person, each subsidiary of
such Person (whether now existing or hereafter created or acquired) the
financial statements of which shall be (or should have been) consolidated, with
the financial statements of such Person in accordance with GAAP, including
principles of consolidation.

5

--------------------------------------------------------------------------------

         “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its Property is bound.

        “Controlled Group” means all members of a controlled group of
corporations and all trades and businesses (whether or not incorporated) under
common control that, together with Borrower or any of its Subsidiaries, are
treated as a single employer under Section 414 of the Code.

        “Credit Documents” means this Agreement, the Notes, the Fee Letter, and
all other documents executed in connection herewith or therewith.

      “Credit Event” means any Borrowing.

        “Default” means any event or condition the occurrence of which would,
with the passage of time or the giving of notice, or both, constitute an Event
of Default.

        “Derivative Arrangement” means any agreement (including any master
agreement and any agreement, whether or not in writing, relating to any single
transaction) that is an interest rate swap agreement, basis swap, forward rate
agreement, commodity swap, commodity option, equity or equity index swap or
option, bond option, interest rate option, forward foreign exchange agreement,
rate cap, collar or floor agreement, future agreement, currency swap agreement,
cross-currency rate swap agreement, swaption, currency option, that relates to
fluctuations in raw material prices or utility or energy prices or other costs,
or any other similar agreement, including any option to enter into any of the
foregoing, or any combination of any of the foregoing. “Derivative Arrangements”
shall include all such agreements or arrangements made or entered into at any
time, or in effect at any time, whether or not related to a Loan or L/C
Obligations.

        “Derivative Obligations” means, with respect to any Person, all
liabilities of such Person under any Derivative Arrangement (including but not
limited to obligations and liabilities arising in connection with or as a result
of early or premature termination of a Derivative Arrangement, whether or not
occurring as a result of a default thereunder), absolute or contingent, now or
hereafter existing or incurred or due or to become due.

        “Documentation Agents” is defined in the first paragraph of this
Agreement.

        “Effective Date” means August 28, 2001.

        “Eligible Assignee” means (a) a Bank, (b) an Affiliate of a Bank, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) the Issuing Bank, and (iii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

6

--------------------------------------------------------------------------------

        “Environmental and Health Laws” means any and all federal, state, local
and foreign statutes, laws, regulations, ordinances, judgments, permits and
other governmental rules or restrictions relating to human health, safety
(including without limitation occupational safety and health standards), or the
environment or to emissions, discharges or releases of pollutants, contaminants,
hazardous or toxic substances, wastes or any other controlled or regulated
substance into the environment, including without limitation ambient air,
surface water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, hazardous or toxic substances, wastes or
any other controlled or regulated substance or the clean-up or other remediation
thereof.

        “ERISA” is defined in Section 5.8 hereof.

        “Eurodollar Loan” means a Loan bearing interest prior to its maturity at
the rate specified in Section 2.3(b) hereof.

        “Eurodollar Margin” means the percentage set forth in Schedule 1 hereto
beside the then applicable Level.

        “Eurodollar Reserve Percentage” is defined in Section 2.3(b) hereof.

        “Event of Default” means any of the events or circumstances specified in
Section 8.1 hereof.

         “Facility Fee Rate” means the percentage set forth in Schedule 1 hereto
beside the then applicable Level.

        “Federal Funds Rate” means, for any period, a fluctuating interest rate
per annum equal for each day during such period to:

(a)  

the weighted average of the rates on overnight federal funds transactions with
members of the United States Federal Reserve System arranged by federal funds
brokers, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the United States Federal Reserve Bank of
New York; or


(b)  

if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.


        “Fee Letter” means that certain letter among the Arrangers and Borrower
pertaining to fees to be paid by Borrower to the Administrative Agent for its
sole account and benefit.

7

--------------------------------------------------------------------------------

        “Fixed Charge Coverage Ratio” means, for any period of four consecutive
quarters of the Borrower ending with the most recently completed such fiscal
quarter, the ratio of (A) Adjusted Consolidated EBITDA to (B) Consolidated Fixed
Charges for such period.

        “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        “GAAP” means generally accepted accounting principles as in effect in
the United States from time to time, applied by Borrower and its Subsidiaries on
a basis consistent with the preparation of Borrower’s financial statements
furnished to the Banks as described in Section 5.4 hereof.

        “Granting Bank” has the meaning specified in Section 11.10(g).

         “Guarantee” means, in respect of any Person, any obligation, contingent
or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness or other obligations of another Person, including, without
limitation, by means of an agreement to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or to maintain financial
covenants, or to assure the payment of such Indebtedness by an agreement to make
payments in respect of goods or services regardless of whether delivered, or
otherwise, provided, that the term “Guarantee” shall not include endorsements
for deposit or collection in the ordinary course of business; and such term when
used as a verb shall have a correlative meaning.

        “Hazardous Material” means any substance or material which is hazardous
or toxic, and includes, without limitation, (a) asbestos, polychlorinated
biphenyls, dioxins and petroleum or its by-products or derivatives (including
crude oil or any fraction thereof) and (b) any other material or substance
classified or regulated as “hazardous” or “toxic” pursuant to any Environmental
and Health Law.

        “Immaterial Subsidiary” shall mean, any direct or indirect subsidiary of
Borrower (i) whose total assets (as determined in accordance with GAAP) do not
represent at least five percent (5%) of the total assets (as determined in
accordance with GAAP) of Borrower and its subsidiaries on a consolidated basis
or (ii) whose total revenues (as determined in accordance with GAAP) do not
represent at least five percent (5%) of the total revenues (as determined in
accordance with GAAP) of Borrower and its subsidiaries on a consolidated basis,
provided that no subsidiary shall be deemed an Immaterial Subsidiary to the
extent (a) the total assets of such subsidiary, when combined with the total
assets of other subsidiaries which are Immaterial Subsidiaries, represent at
least ten percent (10%) of the total assets (as determined in accordance with
GAAP) of Borrower and its subsidiaries on a consolidated basis or (ii) the total
revenues of such subsidiary, when combined with the total revenues of other
Immaterial Subsidiaries, (as determined in accordance with GAAP) represent at
least ten percent (10%) of the total revenues (as determined in accordance with
GAAP) of Borrower and its subsidiaries on a consolidated basis. As used in this
definition “subsidiary” shall mean any Person whose financial statements are
consolidated into the financial statements of Borrower in accordance with GAAP.

8

--------------------------------------------------------------------------------

        “Indebtedness” means, as to any Person, without duplication: (i) all
obligations of such Person for borrowed money or evidenced by bonds, debentures,
notes or similar instruments; (ii) all obligations of such Person for the
deferred purchase price of property or services (other than in respect of trade
accounts payable arising in the ordinary course of business which are not
past-due); (iii) all Capitalized Lease Obligations of such Person; (iv) all
Indebtedness of others secured by a Lien on any properties, assets or revenues
of such Person (other than stock, partnership interests or other equity
interests of Borrower or any Subsidiary of Borrower in other entities) to the
extent of the lesser of the value of the property subject to such Lien or the
amount of such Indebtedness; (v) all Guarantees issued by such Person, provided
that Long-Term Guaranties shall not be deemed “Indebtedness” for purposes of
calculating Borrower’s compliance with the financial covenants set forth in
Sections 7.16, 7.17 and 7.18 hereof; (vi) all obligations of such Person,
contingent or otherwise, in respect of any letters or credit (whether commercial
or standby) or bankers’ acceptances, (vii) all Derivative Obligations of such
Person, provided that for purposes of determining Borrower’s compliance with the
financial covenants set forth herein, only Borrower’s Derivative Obligations
under Derivative Arrangements which must be marked-to-market in accordance with
GAAP shall be included as Indebtedness of Borrower, and (viii) all obligations
of such Person under synthetic (and similar type) lease arrangements, provided
that for purposes of calculating such Person’s Indebtedness under such synthetic
(or similar type) lease arrangements, such lease arrangement shall be treated as
if it were a Capitalized Lease.

         “Interest Period” is defined in Section 2.6 hereof.

        “Investments” is defined in Section 7.14.

         “L/C Obligations” has the meaning ascribed to such term in the Related
Credit Agreement.

        “Lending Office” is defined in Section 9.4 hereof.

         “Level I Status” means Borrower’s S&P Rating is A+ or higher and its
Moody’s Rating is A1 or higher.

9

--------------------------------------------------------------------------------

        “Level II Status” means Level I Status does not exist, but Borrower’s
S&P Rating is A- or higher and its Moody’s Rating is A3 or higher.

        “Level III Status” means neither Level I Status nor Level II Status
exists, but Borrower’s S&P Rating is BBB+ or higher and its Moody’s Rating is
Baa1 or higher.

        “Level IV Status” means neither Level I Status, Level II Status, nor
Level III Status exists, but Borrower’s S&P Rating is BBB or higher and its
Moody’s rating is Baa2 or higher.

        “Level V Status” means neither Level I Status, Level II Status, Level
III Status, nor Level IV Status exists, but Borrower’s S&P Rating is BBB- or
higher and its Moody’s Rating is Baa3 or higher.

        “Level VI Status” means none of Level I Status, Level II Status, Level
III Status, Level IV Status nor Level V Status exists.

        “LIBOR” is defined in Section 2.3(b) hereof.

        “LIBOR Loan Restriction Period” means the period commencing on and
including the fifth to last Business Day of any calendar year and ending on and
including the fifth Business Day of the immediately succeeding calendar year.

        “Lien” means any interest in Property securing an obligation owed to, or
a claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, including, but not limited to,
the security interest or lien arising from a mortgage, encumbrance, pledge,
conditional sale, security agreement or trust receipt, or a lease, consignment
or bailment for security purposes. For the purposes of this definition, a Person
shall be deemed to be the owner of any Property which it has acquired or holds
subject to a conditional sale agreement, Capital Lease or other arrangement
pursuant to which title to the Property has been retained by or vested in some
other Person for security purposes, and such retention of title shall constitute
a “Lien.”

         “Loan” and “Loans” are defined in Section 2.1 hereof and includes a
Base Rate Loan or Eurodollar Loan, each of which is a “type” of Loan hereunder.

        “Long-Term Guarantee” means (i) any Guarantee issued by Borrower or its
Subsidiaries under which the holder or beneficiary of such Guarantee is not
permitted under any circumstance or contingency to make demand or exercise any
other remedies under such Guarantee prior to the Termination Date, as extended
from time to time in accordance with the terms hereof and (ii) any coal mining
reclamation bonds or contingent indemnity or reimbursement obligations with
respect to such reclamation bonds (so long as such reclamation bonds have not
been called upon).

10

--------------------------------------------------------------------------------

        “Maintenance Capital Expenditures” means for any period, an amount equal
to the greater of (i) $40,000,000, and (ii) the amount of capital expenditures
made by the Borrower and its Subsidiaries which are necessary in order for the
Borrower and its Subsidiaries to maintain, preserve and keep their plants,
Properties and equipment necessary to the proper conduct of their business in
reasonably good repair, working order and condition (including all reasonably
necessary repairs, renewals, replacements, additions and betterments thereto) so
that at all times such plants, Properties and equipment shall be reasonably
preserved and maintained.

        "Marketing Subsidiary" means each of Black Hills Energy Resources, Inc.,
a South Dakota corporation, and Enserco Energy, Inc., a South Dakota
corporation, and their respective subsidiaries.

        “Marketing Subsidiary Excluded Credit Facilities” means those certain
credit facilities of the Marketing Subsidiaries described on Schedule 7.15(a)
hereof, as such credit facilities are in effect on the Effective Date of the
Related Credit Agreement, provided that such credit facilities shall cease to be
Marketing Subsidiary Excluded Credit Facilities to the extent availability
thereunder is increased, any substantive term thereof is materially modified, or
such credit facility is extended more than once in any fiscal year for a period
of more than one year. Any replacement credit facility of a Marketing Subsidiary
Excluded Credit Facility shall be deemed a Marketing Subsidiary Excluded Credit
Facility only if such replacement credit facility contains terms substantially
the same as the Marketing Subsidiary Excluded Credit Facility being replaced
(including tenor) or is approved in writing by the Required Banks.

        “Marketing Subsidiary Indebtedness Limit” means the sum of (i) aggregate
amount of credit availability (used or unused) under Marketing Subsidiary
Excluded Credit Facilities as of the Effective Date of the Related Credit
Agreement and (ii) $25,000,000.

        “Marketing Subsidiary Letter of Credit” has the meaning ascribed to such
term in the Related Credit Agreement.

         “Material Adverse Effect” means a material adverse effect on (i) the
business, financial position or results of operations of Borrower or Borrower
and its Subsidiaries taken as a whole, (ii) the ability of Borrower to perform
its material obligations under the Credit Documents, (iii) the validity or
enforceability of the material obligations of Borrower under any Credit
Document, (iv) the rights and remedies of the Banks or the Administrative Agent
against Borrower; or (v) the timely payment of the principal of and interest on
the Loans or other amounts payable by Borrower hereunder, provided, that a
downgrade of Borrower’s S&P Rating and/or Moody’s Rating shall not, in and of
itself, be deemed a “Material Adverse Effect” for purposes of this Agreement.

        “Material Subsidiaries” means BHP, Black Hills Energy, Inc., a South
Dakota corporation, Wyodak Resources Development Corp., a Delaware corporation,
Black Hills Energy Capital, Inc., a Delaware corporation and any other
Subsidiary of Borrower which is not either an Immaterial Subsidiary or a Project
Finance Subsidiary.

        “Moody’s Rating” means the rating assigned by Moody’s Investors Service,
Inc. and any successor thereto that is a nationally recognized rating agency to
the outstanding senior unsecured non-credit enhanced long-term indebtedness of a
Person (or if neither Moody’s Investors Service, Inc. nor any such successor
shall be in the business of rating long-term indebtedness, a nationally
recognized rating agency in the United States of America as mutually agreed
between the Required Banks and Borrower). Any reference in this Agreement to any
specific rating is a reference to such rating as currently defined by Moody’s
Investors Service, Inc. (or such a successor) and shall be deemed to refer to
the equivalent rating if such rating system changes.

11

--------------------------------------------------------------------------------

        “Non-Recourse Indebtedness” means, without duplication, all Indebtedness
of Borrower and its Consolidated Subsidiaries determined on a consolidated basis
in accordance with GAAP incurred in connection with project financings
(including project financings of existing assets the proceeds of which are used
to refinance such assets) as to which the holder of such Indebtedness has
recourse solely against the assets which were purchased or refinanced with, or
leased in connection with, such Indebtedness and not against Borrower or a
Consolidated Subsidiary of Borrower other than a Project Finance Subsidiary or
any of their other assets (whether directly, through a Guarantee or otherwise),
other than the pledge of the stock (or similar equity interest) of the Project
Finance Subsidiary which incurred such Indebtedness. For purposes of
clarification, any Indebtedness of a Project Finance Subsidiary which would
otherwise constitute Non-Recourse Indebtedness but for the issuance by the
Borrower or a Consolidated Subsidiary of the Borrower of a Guarantee or other
document which provides recourse with respect to such Indebtedness, such
Indebtedness shall for all purposes of this Agreement be deemed Non-Recourse
Indebtedness so long as (i) the Borrower’s or such Consolidated Subsidiary’s
obligations under such Guarantee or other document are treated for all purposes
as Recourse Indebtedness hereunder, (ii) such Recourse Indebtedness of the
Borrower or such Consolidated Subsidiary is unsecured and is otherwise permitted
by this Agreement, and (iii) such Recourse Indebtedness of the Borrower or such
Consolidated Subsidiary does not in the aggregate exceed $100,000,000 at any one
time outstanding.

        “Note” is defined in Section 2.10(a) hereof.

         “Obligations” means all fees payable hereunder, all obligations of
Borrower to pay principal or interest on Loans, fees, expenses, indemnities, and
all other payment obligations of Borrower arising under or in relation to any
Credit Document.

         “Percentage” means, for each Bank, the percentage of the Commitments
represented by such Bank’s Commitment or, if the Commitments have been
terminated, the percentage held by such Bank of the aggregate principal amount
of all outstanding Obligations.

        “Permitted Derivative Obligations” means all Derivative Obligations as
to which the Derivative Arrangements giving rise to such Derivative Obligation
are entered into in the ordinary course of business to hedge interest rate risk,
currency risk, commodity price risk or the production of Borrower or its
Subsidiaries (and not for speculative purposes) and if such Derivative
Obligation is an obligation of Borrower, such Derivative Obligation ranks no
greater than pari passu to the Obligations.

        “Person” means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization or any other
entity or organization, including a government or any agency or political
subdivision thereof.

12

--------------------------------------------------------------------------------

        “Plan ” means at any time an employee pension benefit plan covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code that is either (i) maintained by a member of the Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.

        “PBGC” is defined in Section 5.8 hereof.

        “Project Finance Subsidiary” means any special purpose Subsidiary of
Borrower created to limit the recourse of the creditors of such Subsidiary and
as to which the creditors and other holders of Indebtedness of such Subsidiary
have recourse solely against the assets of such Subsidiary and not against
Borrower or any other Subsidiary of Borrower or any of their other assets
(whether directly, through a Guarantee or otherwise) other than (i) pursuant to
a Guarantee permitted hereunder and (ii) the stock of such special purpose
Subsidiary (or similar equity interest).

        “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, whether now owned or
hereafter acquired.

        “Recourse Indebtedness” means, without duplication, all Indebtedness of
Borrower and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP other than Non-Recourse Indebtedness.

        “Recourse Leverage Ratio” means, as of any time the same is to be
determined, the ratio of the amount of (A) Recourse Indebtedness outstanding at
such time (provided that for purposes of clause (A) of this definition, to the
extent otherwise included, Indebtedness of Marketing Subsidiaries in an
aggregate amount not to exceed the Marketing Subsidiary Indebtedness Limit
incurred under Marketing Subsidiary Excluded Credit Facilities shall not be
deemed to be Recourse Indebtedness) to (B) the amount of Capital at such time.

        “Related Credit Agreement” means that certain credit agreement among the
Borrower, the financial institutions party thereto, as lenders, and ABN AMRO
Bank N.V., as administrative agent for such lenders, dated as of August 21,
2003, as amended from time to time.

        “Related Credit Agreement Commitments” shall mean “Commitments”, as such
term is defined in the Related Credit Agreement.

         “Related Credit Agreement Loans” shall mean “Loans”, as such term is
defined in the Related Credit Agreement.

         “Required Banks” means, as of the date of determination thereof, any
Banks holding in the aggregate more than fifty percent (50%) of the Percentages,
provided, that at any time there are two (2) or less Banks, Required Banks shall
mean Banks holding one hundred percent (100%) of the Percentages.

13

--------------------------------------------------------------------------------

        “Restricted Earnings” means, for any period, the amount of all
Consolidated Net Income earned by each of Borrower’s Consolidated Subsidiaries
during such period which may not be distributed or dividended to Borrower due to
contractual or other restrictions on such distributions or dividends.

        “SEC” means the United States Securities and Exchange Commission.

        “Security” has the same meaning as in Section 2(l) of the Securities Act
of 1933, as amended.

        “S&P Rating” means the rating assigned by Standard & Poor’s Ratings
Group, a division of The McGraw-Hill Companies, Inc. and any successor thereto
that is a nationally recognized rating agency to the outstanding senior
unsecured non-credit enhanced long-term indebtedness of a Person (or, if neither
such division nor any successor shall be in the business of rating long-term
indebtedness, a nationally recognized rating agency in the United States as
mutually agreed between the Required Banks and Borrower). Any reference in this
Agreement to any specific rating is a reference to such rating as currently
defined by Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or such a successor) and shall be deemed to refer to the
equivalent rating if such rating system changes.

        “Solvent” means that (a) the fair value of a Person’s assets is in
excess of the total amount of such Person’s debts, as determined in accordance
with the United States Bankruptcy Code, and (b) the present fair saleable value
of a Person’s assets is in excess of the amount that will be required to pay
such Person’s debts as they become absolute and matured. As used in this
definition, the term “debts” includes any legal liability, whether matured or
unmatured, liquidated or unliquidated, absolute, fixed or contingent, as
determined in accordance with the United States Bankruptcy Code.

        “SPC” has the meaning specified in Section 11.10(g).

        “Subsidiary” means, as to Borrower, any corporation or other entity (i)
which is consolidated into the financial statements of such Borrower in
accordance with GAAP or (ii) of which more than fifty percent (50%) of the
outstanding stock or comparable equity interests having ordinary voting power
for the election of the Board of Directors of such corporation or similar
governing body in the case of a non-corporation (irrespective of whether or not,
at the time, stock or other equity interests of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
by such Borrower or by one or more of its Subsidiaries.

        “Syndication Agents” is defined in the first paragraph of this
Agreement.

       “Telerate Service” means Moneyline Telerate, Inc.

        “Termination Date” means August 27, 2004.

14

--------------------------------------------------------------------------------

         “Total Commitments” shall mean the sum of the Commitments and the
Related Credit Agreement Commitments.

        “Total Loans” shall mean the sum of the Loans and the Related Credit
Agreement Loans.

        “Unfunded Vested Liabilities” means, with respect to any Plan at any
time, the amount (if any) by which (i) the present value of all vested
nonforfeitable accrued benefits under such Plan exceeds (ii) the fair market
value of all Plan assets allocable to such benefits, all determined as of the
then most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the Controlled Group to
the PBGC or the Plan under Title IV of ERISA.

        “Utilization Fee Rate” means the percentage set forth in Schedule 1
hereto beside the then applicable Level.

        “U.S. Dollars” and “$” each means the lawful currency of the United
States of America.

        “Voting Stock” of any Person means capital stock of any class or classes
or other equity interests (however designated) having ordinary voting power for
the election of directors or similar governing body of such Person.

         “Welfare Plan” means a “welfare plan”, as defined in Section 3(l) of
ERISA.

15

--------------------------------------------------------------------------------

        “Wholly-Owned” when used in connection with any Subsidiary means a
Subsidiary of which all of the issued and outstanding shares of stock or other
equity interests (other than directors’ qualifying shares as required by law)
shall be owned by Borrower and/or one or more of its Wholly-Owned Subsidiaries.

Section 1.2 Interpretation. The foregoing definitions shall be equally
applicable to both the singular and plural forms of the terms defined. All
references to times of day in this Agreement shall be references to New York,
New York time unless otherwise specifically provided. The word “including” means
including without limiting the generality of any description preceding such
term. Where the character or amount of any asset or liability or item of income
or expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, the same
shall be done in accordance with GAAP in effect on the Effective Date, to the
extent applicable, except where such principles are inconsistent with the
specific provisions of this Agreement.

SECTION 2 THE CREDITS.

Section 2.1 The Revolving Loan Commitment. Subject to the terms and conditions
hereof (including Sections 6.1 and 6.2), each Bank, by its acceptance hereof,
severally agrees to make a loan or loans (individually a “Loan” and collectively
“Loans”) to Borrower from time to time on a revolving basis in U.S. Dollars in
an aggregate outstanding amount up to the amount of its commitment set forth on
the applicable signature page hereof (such amount, as reduced pursuant to
Section 2.12(a), increased pursuant to Section 2.12(b), or changed as a result
of one or more assignments under Section 11.10 its “Commitment” and,
cumulatively for all the Banks, the “Commitments”) before the Termination Date,
provided that the sum of the aggregate amount of Loans at any time outstanding
shall not exceed the Commitments in effect at such time. On the Termination Date
the Commitments shall terminate. Each Borrowing of Loans shall be made ratably
from the Banks in proportion to their respective Percentages. As provided in
Section 2.5(a) hereof, Borrower may elect that each Borrowing of Loans be either
Base Rate Loans or Eurodollar Loans. Loans may be repaid and the principal
amount thereof reborrowed before the Termination Date, subject to all the terms
and conditions hereof. Unless an earlier maturity is provided for hereunder, all
Loans shall mature and be due and payable on the Termination Date.
Notwithstanding anything is this Agreement to the contrary, no Eurodollar Loans
may be advanced during the LIBOR Loan Restriction Period. From and after August
21, 2003, the Existing Letters of Credit (as such term is defined in the Related
Credit Agreement) shall for all purposes be deemed to have been issued under the
Related Credit Agreement. Accordingly, from and after such date no Bank shall
have any obligation, nor shall it be entitled to any fee, under this Agreement
with respect to such Existing Letters of Credit.

Section 2.2 [Intentionally Omitted].

16

--------------------------------------------------------------------------------

Section 2.3 Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate Loan
made or maintained by a Bank shall bear interest during each Interest Period it
is outstanding (computed (x) at all times the Base Rate is based on the rate
described in clause (i) of the definition thereof, on the basis of a year of 365
or 366 days, as applicable, and actual days elapsed or (y) at all times the Base
Rate is based on the rate described in clause (ii) of the definition thereof, on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued or created by
conversion from a Eurodollar Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Base Rate from time to time in effect, payable on the last day of its
Interest Period and at maturity (whether by acceleration or otherwise).

        “Base Rate” means for any day the greater of:

(i)  

the rate of interest announced by ABN AMRO Bank N.V. from time to time as its
prime rate, or equivalent, for U.S. Dollar loans within the United States as in
effect on such day, with any change in the Base Rate resulting from a change in
said prime rate to be effective as of the date of the relevant change in said
prime rate; and


(ii)  

the sum of (x) the Federal Funds Rate, plus (y) ½ of 1% (0.50%).


(b)  

Eurodollar Loans. Each Eurodollar Loan made or maintained by a Bank shall bear
interest during each Interest Period it is outstanding (computed on the basis of
a year of 360 days and actual days elapsed) on the unpaid principal amount
thereof from the date such Loan is advanced, continued, or created by conversion
from a Base Rate Loan until maturity (whether by acceleration or otherwise) at a
rate per annum equal to the sum of the Applicable Margin plus the Adjusted LIBOR
applicable for such Interest Period, payable on the last day of the Interest
Period and at maturity (whether by acceleration or otherwise), and, if the
applicable Interest Period is longer than three months, on each day occurring
every three months after the commencement of such Interest Period.


17

--------------------------------------------------------------------------------

        “Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate
per annum determined in accordance with the following formula:

Adjusted LIBOR =                      LIBOR                     

                                             1— Eurodollar Reserve Percentage

        “LIBOR” means, for an Interest Period for a Borrowing of Eurodollar
Loans, (a) the LIBOR Index Rate for such Interest Period, if such rate is
available, and (b) if the LIBOR Index Rate cannot be determined, the
arithmetical average of the rates of interest per annum (rounded upwards, if
necessary, to the nearest one-sixteenth of one percent) at which deposits in
U.S. Dollars, in immediately available funds are offered to the Administrative
Agent at 11:00 a.m. (London, England time) two (2) Business Days before the
beginning of such Interest Period by major banks in the interbank eurodollar
market for delivery on the first day of and for a period equal to such Interest
Period in an amount equal or comparable to the principal amount of the
Eurodollar Loan scheduled to be made by each Lender as part of such Borrowing.

        “LIBOR Index Rate” means, for any Interest Period, the rate per annum
(rounded upwards, if necessary, to the next higher one-sixteenth of one percent)
for deposits in U.S. Dollars for delivery on the first day of and for a period
equal to such Interest Period in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made by each Lender as part of
such Borrowing, which appears on the Applicable Telerate Page as of 11:00 a.m.
(London, England time) on the day two (2) Business Days before the commencement
of such Interest Period.

        “Applicable Telerate Page” means the display page designated as “Page
3750” on the Telerate Service (or such other pages as may replace any such page
on that service or such other service as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
British Bankers’ Association Interest Settlement Rates for deposits in U.S.
Dollars).

        “Eurodollar Reserve Percentage” means for an Borrowing of Eurodollar
Loans from any Bank, the daily average for the applicable Interest Period of the
actual effective rate, expressed as a decimal, at which reserves (including,
without limitation, any supplemental, marginal and emergency reserves) are
maintained by such Bank during such Interest Period pursuant to Regulation D of
the Board of Governors of the Federal Reserve System (or any successor) on
“eurocurrency liabilities”, as defined in such Board’s Regulation D (or in
respect of any other category of liabilities that includes deposits by reference
to which the interest rate on Eurodollar Loans is determined or any category of
extensions of credit or other assets that include loans by non-United States
offices of any Bank to United States residents), subject to any amendments of
such reserve requirement by such Board or its successor, taking into account any
transitional adjustments thereto. For purposes of this definition, the
Eurodollar Loans shall be deemed to be “eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D.

18

--------------------------------------------------------------------------------

(c)     Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to Obligations, and a determination thereof by the
Administrative Agent shall be conclusive and binding except in the case of
manifest error.

Section 2.4 Minimum Borrowing Amounts. Each Borrowing of Base Rate Loans and
Eurodollar Loans shall be in an amount not less than (i) if such Borrowing is
comprised of Borrowing of Base Rate Loans, $1,000,000 and integral multiples of
$500,000 in excess thereof, and (ii) if such Borrowing is comprised of Borrowing
of Eurodollar Loans, $2,000,000 and integral multiples of $1,000,000 in excess
thereof.

Section 2.5 Manner of Borrowing Loans and Designating Interest Rates Applicable
to Loans. (a) Notice to the Administrative Agent. (a) The Borrower shall give
notice to the Administrative Agent by no later than 12:00 noon (New York time)
(i) at least three (3) Business Days before the date on which Borrower requests
the Banks to advance a Borrowing of Eurodollar Loans, or (ii) on the date on
which Borrower requests the Banks to advance a Borrowing of Base Rate Loans. The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing. Thereafter, Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Borrowing or, subject to Section 2.4‘s minimum amount requirement for each
outstanding Borrowing, a portion thereof, as follows: (i) if such Borrowing is
of Eurodollar Loans, on the last day of the Interest Period applicable thereto,
Borrower may continue part or all of such Borrowing as Eurodollar Loans for an
Interest Period or Interest Periods specified by Borrower or convert part or all
of such Borrowing into Base Rate Loans, and (ii) if such Borrowing is of Base
Rate Loans, on any Business Day, Borrower may convert all or part of such
Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by Borrower. Borrower shall give all such notices requesting, the
advance, continuation, or conversion of a Borrowing to the Administrative Agent
by telephone or telecopy (which notice shall be irrevocable once given and, if
by telephone, shall be promptly confirmed in writing). Notices of the
continuation of a Borrowing of Eurodollar Loans for an additional Interest
Period or of the conversion of part or all of a Borrowing of Eurodollar Loans
into Base Rate Loans or of Base Rate Loans into Eurodollar Loans must be given
by no later than 12:00 noon (New York time) at least three (3) Business Days
before the date of the requested continuation or conversion. All such notices
concerning the advance, continuation, or conversion of a Borrowing shall be
irrevocable once given and shall specify the date of the requested advance,
continuation or conversion of a Borrowing (which shall be a Business Day), the
amount of the requested Borrowing to be advanced, continued, or converted, the
type of Loans to comprise such new, continued or converted Borrowing and, if
such Borrowing is to be comprised of Eurodollar Loans, the Interest Period
applicable thereto. Borrower agrees that the Administrative Agent may rely on
any such telephonic or telecopy notice given by any person it in good faith
believes is an Authorized Representative without the necessity of independent
investigation, and in the event any such notice by telephone conflicts with any
written confirmation, such telephonic notice shall govern if the Administrative
Agent has acted in reliance thereon. There may be no more than six different
Interest Periods in effect at any one time, provided that for purposes of
determining the number of Interest Periods in effect at any one time, all Base
Rate Loans shall be deemed to have one and the same Interest Period.

19

--------------------------------------------------------------------------------

(b)     Notice to the Banks. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Bank of any notice from Borrower received
pursuant to Section 2.5(a) above. The Administrative Agent shall give notice to
Borrower and each Bank by like means of the interest rate applicable to each
Borrowing of Eurodollar Loans.

(c)     Borrower’ Failure to Notify. Any outstanding Borrowing of Base Rate
Loans shall, subject to Section 6.2 hereof, automatically be continued for an
additional Interest Period on the last day of its then current Interest Period
unless Borrower has notified the Administrative Agent within the period required
by Section 2.5(a) that it intends to convert such Borrowing into a Borrowing of
Eurodollar Loans or notifies the Administrative Agent within the period required
by Section 2.8(a) that it intends to prepay such Borrowing. If Borrower fails to
give notice pursuant to Section 2.5(a) above of the continuation or conversion
of any outstanding principal amount of a Borrowing of Eurodollar Loans before
the last day of its then current Interest Period within the period required by
Section 2.5(a) and has not notified the Administrative Agent within the period
required by Section 2.8(a) that it intends to prepay such Borrowing, such
Borrowing shall automatically be converted into a Borrowing of Base Rate Loans,
subject to Section 6.2 hereof. The Administrative Agent shall promptly notify
the Banks of Borrower’s failure to so give a notice under Section 2.5(a).

(d)     Disbursement of Loans. Not later than 12:00 noon (New York time) on the
date of any requested advance of a new Borrowing of Eurodollar Loans, and not
later than 2:00 p.m. (New York time) on the date of any requested advance of a
new Borrowing of Base Rate Loans, subject to Section 6 hereof, each Bank shall
make available its Loan comprising part of such Borrowing in funds immediately
available at the principal office of the Administrative Agent in New York, New
York. The Administrative Agent shall make available to Borrower Loans at the
Administrative Agent’s principal office in New York, New York or such other
office as the Administrative Agent has previously agreed in writing to with
Borrower, in each case in the type of funds received by the Administrative Agent
from the Banks.

(e)     Administrative Agent Reliance on Bank Funding. Unless the Administrative
Agent shall have been notified by a Bank before the date on which such Bank is
scheduled to make payment to the Administrative Agent of the proceeds of a Loan
(which notice shall be effective upon receipt) that such Bank does not intend to
make such payment, the Administrative Agent may assume that such Bank has made
such payment when due and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to Borrower the
proceeds of the Loan to be made by such Bank and, if any Bank has not in fact
made such payment to the Administrative Agent, such Bank shall, on demand, pay
to the Administrative Agent the amount made available to Borrower attributable
to such Bank together with interest thereon in respect of each day during the
period commencing on the date such amount was made available to Borrower and
ending on (but excluding) the date such Bank pays such amount to the
Administrative Agent at a rate per annum equal to (i) from the date the related
payment was made by the Administrative Agent to the date two (2) Business Days
after payment by such Bank is due hereunder, the Federal Funds Rate for each
such day and (ii) from the date two (2) Business Days after the date such
payment is due from such Bank to the date such payment is made by such Bank, the
Base Rate in effect for each such day. If such amount is not received from such
Bank by the Administrative Agent immediately upon demand, Borrower will, on
demand, repay to the Administrative Agent the proceeds of the Loan attributable
to such Bank with interest thereon at a rate per annum equal to the interest
rate applicable to the relevant Loan.

20

--------------------------------------------------------------------------------

Section 2.6 Interest Periods. As provided in Section 2.5(a) hereof, at the time
of each request of a Borrowing of Eurodollar Loans, Borrower shall select an
Interest Period applicable to such Loans from among the available options. The
term “Interest Period” means the period commencing on the date a Borrowing of
Loans is advanced, continued, or created by conversion and ending: (a) in the
case of Base Rate Loans, on the last Business Day of the calendar quarter in
which such Borrowing is advanced, continued, or created by conversion (or on the
last day of the following calendar quarter if such Loan is advanced, continued
or created by conversion on the last Business Day of a calendar quarter), and
(b) in the case of Eurodollar Loans, 1, 2, 3, or 6 months thereafter; provided,
however, that:

(a)  

any Interest Period for a Borrowing of Base Rate Loans that otherwise would end
after the Termination Date shall end on the Termination Date;


(b)  

for any Borrowing of Eurodollar Loans, Borrower may not select an Interest
Period that extends beyond either (i) the fifth to last Business Day of any
calendar year or (ii) the Termination Date;


(c)  

whenever the last day of any Interest Period would otherwise be a day that is
not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and


(d)  

for purposes of determining an Interest Period for a Borrowing of Eurodollar
Loans, a month means a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month; provided,
however, that if there is no numerically corresponding day in the month in which
such an Interest Period is to end or if such an Interest Period begins on the
last Business Day of a calendar month, then such Interest Period shall end on
the last Business Day of the calendar month in which such Interest Period is to
end.


Section 2.7 Maturity of Loans. Unless an earlier maturity is provided for
hereunder (whether by acceleration or otherwise), all Obligations (including
principal and interest on all outstanding Loans) shall mature and become due and
payable by Borrower on the Termination Date.

Section 2.8 Prepayments. (a) (a) Borrower may prepay without premium or penalty
and in whole or in part (but, if in part, then (i) in an amount not less than
$5,000,000 and integral multiples of $1,000,000 in excess thereof, and (ii) in
an amount such that the minimum amount required for a Borrowing pursuant to
Section 2.4 hereof remains outstanding) any Borrowing of Eurodollar Loans upon
three (3) Business Days’ prior irrevocable notice to the Administrative Agent
or, in the case of a Borrowing of Base Rate Loans, irrevocable notice delivered
to the Administrative Agent no later than 12:00 noon (New York time) on the date
of prepayment, such prepayment to be made by the payment of the principal amount
to be prepaid and accrued interest thereon to the date fixed for prepayment. In
the case of Eurodollar Loans, any amounts owing under Section 2.11 hereof as a
result of such prepayment shall be paid contemporaneously with such prepayment.
The Administrative Agent will promptly advise each Bank of any such prepayment
notice it receives from Borrower. Any amount paid or prepaid before the
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed, repaid and borrowed again.

21

--------------------------------------------------------------------------------

(b)     If the aggregate amount of outstanding Loans shall at any time for any
reason exceed the Commitments then in effect, Borrower shall, immediately and
without notice or demand, pay the amount of such excess to the Administrative
Agent for the ratable benefit of the Banks as a prepayment of the Loans.
Immediately upon determining the need to make any such prepayment Borrower shall
notify the Administrative Agent of such required prepayment. Each such
prepayment shall be accompanied by a payment of all accrued and unpaid interest
on the Loans prepaid and shall be subject to Section 2.11.

Section 2.9 Default Rate. If any payment of principal or interest on any Loan,
or payment of any other Obligation, is not made when due (whether by
acceleration or otherwise), such principal, interest or other Obligation shall
bear interest (computed on the basis of a year of 360 days and actual days
elapsed or, if based on the rate described in clause (i) of the definition of
Base Rate, on the basis of a year of 365 or 366 days, as applicable, and the
actual number of days elapsed) from the date such payment was due until paid in
full, payable on demand, at a rate per annum equal to:

(a)  

for any Obligation other than a Eurodollar Loan (including principal and
interest relating to Base Rate Loans and interest on Eurodollar Loans), the sum
of two percent (2%) plus the Applicable Margin plus the Base Rate from time to
time in effect; and


(b)  

for the principal of any Eurodollar Loan, the sum of two percent (2%) plus the
rate of interest in effect thereon at the time of such default until the end of
the Interest Period applicable thereto and, thereafter, at a rate per annum
equal to the sum of two percent (2%) plus the Applicable Margin plus the Base
Rate from time to time in effect.


Section 2.10 The Notes. (a) The Loans made to Borrower by each Bank shall be
evidenced by a single promissory note of Borrower issued to such Bank in the
form of Exhibit A hereto. Each such promissory note is hereinafter referred to
as a “Note” and collectively such promissory notes are referred to as the
“Notes.”

(a)     Each Bank shall record on its books and records or on a schedule to its
Note the amount of each Loan advanced, continued, or converted by it, all
payments of principal and interest and the principal balance from time to time
outstanding thereon, the type of such Loan, and, for any Eurodollar Loan, the
Interest Period and the interest rate applicable thereto. The record thereof,
whether shown on such books and records of a Bank or on a schedule to any Note,
shall be prima facie evidence of the same; provided, however, that the failure
of any Bank to record any of the foregoing or any error in any such record shall
not limit or otherwise affect the obligation of Borrower to repay all Loans made
hereunder together with accrued interest thereon. At the request of any Bank and
upon such Bank tendering to Borrower the Note to be replaced, Borrower shall
furnish a new Note to such Bank to replace any outstanding Note, and at such
time the first notation appearing on a schedule on the reverse side of, or
attached to, such Note shall set forth the aggregate unpaid principal amount of
all Loans, if any, then outstanding thereon.

22

--------------------------------------------------------------------------------

Section 2.11 Funding Indemnity. If any Bank shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense (excluding
loss of margin) incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by such Bank to fund or maintain any Eurodollar
Loan or the relending or reinvesting of such deposits or amounts paid or prepaid
to such Bank) as a result of:

(a)  

any payment (whether by acceleration or otherwise), prepayment or conversion of
a Eurodollar Loan on a date other than the last day of its Interest Period,


(b)  

any failure (because of a failure to meet the conditions of Section 6 or
otherwise) by Borrower to borrow or continue a Eurodollar Loan, or to convert a
Base Rate Loan into a Eurodollar Loan, on the date specified in a notice given
pursuant to Section 2.5(a) or established pursuant to Section 2.5(c) hereof,


(c)  

any failure by Borrower to make any payment or prepayment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or


(d)  

any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder, then, upon the demand of such
Bank, Borrower shall pay to such Bank such amount as will reimburse such Bank
for such loss, cost or expense. If any Bank makes such a claim for compensation,
it shall provide to Borrower, with a copy to the Administrative Agent, a
certificate executed by an officer of such Bank setting forth the amount of such
loss, cost or expense in reasonable detail (including an explanation of the
basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate if reasonably calculated shall be prima facie evidence
of the amount of such loss, cost or expense.


Section 2.12 Commitments. (a) Borrower shall have the right at any time and from
time to time, upon five (5) Business Days’ prior written notice to the
Administrative Agent, to terminate the Commitments without premium or penalty,
in whole or in part, any partial termination to be (i) in an amount not less
than $5,000,000 and integral multiples of $1,000,000 in excess thereof, and (ii)
allocated ratably among the Banks in proportion to their respective Percentages,
provided that the Commitments may not be reduced to an amount less than the
aggregate amount of Loans then outstanding. The Administrative Agent shall give
prompt notice to each Bank of any such termination of Commitments. Any
termination of Commitments pursuant to this Section 2.12 may not be reinstated.

23

--------------------------------------------------------------------------------

    (b)        The Borrower and the Administrative Agent may from time to time
add additional financial institutions as parties to this Agreement or, with the
written consent of an existing Bank, increase the Commitment of such existing
Bank (any such financial institution or existing Bank which is increasing its
commitment being referred to as an “Added Bank”) pursuant to documentation
satisfactory to the Borrower and the Administrative Agent and any such Added
Bank shall for all purposes be considered a Bank for purposes of this Agreement
and the other Credit Documents with a Commitment as set forth in such
documentation. Any such Added Bank shall on the date it is deemed a party to
this Agreement purchase from the other Banks its Percentage (or the increase in
its Percentage, in the case of an Added Bank which is an existing Bank) of the
Loans outstanding. Notwithstanding anything contained in this Section 2.12(b) to
the contrary, the aggregate amount of Commitments may not at any time exceed
$225,000,000 without the consent of the Required Banks.

SECTION 3 FEES.

Section 3.1 Fees.

(a)     Facility Fee. From and after the Effective Date, Borrower shall pay to
the Administrative Agent for the ratable account of the Banks in accordance with
their Percentages a facility fee accruing at a rate per annum equal to the
Facility Fee Rate on the average daily amount of the Commitments (whether used
or unused), or if the Commitments have expired or terminated, on the principal
amount of Loans then outstanding. Such facility fee is payable in arrears on the
last Business Day of each calendar quarter and on the Termination Date, and if
the Commitments are terminated in whole prior to the Termination Date, the fee
for the period to but not including the date of such termination shall be paid
in whole on the date of such termination.

(b)     Intentionally Omitted.

24

--------------------------------------------------------------------------------

(c)     Utilization Fee. From and after the Effective Date, for any day on which
(i) the aggregate principal amount of Total Loans and L/C Obligations then
outstanding exceeds thirty three percent (33%) of the Total Commitments then in
effect or (ii) the Commitments have been terminated by the Administrative Agent
or the Lenders in accordance with this Agreement, Borrower shall pay to the
Administrative Agent for the ratable account of the Banks in accordance with
their Percentages a utilization fee accruing at a rate per annum equal to the
Utilization Fee Rate on the aggregate amount of Total Loans and L/C Obligations
outstanding on such date. Such fee is payable in arrears on the last Business
Day of each calendar quarter and on the Termination Date, and if the Commitments
are terminated in whole prior to the Termination Date, the fee for the period to
but not including the date of such termination shall be paid in whole on the
date of such termination. The utilization fee payable pursuant to this Section
3.2(c) shall be one and the same as, and not in addition to, the utilization fee
payable by the Borrower under the Related Credit Agreement and shall be divided
among this Agreement and the Related Credit Agreement pro rata based on the
percentage which the amount of Loans outstanding under this Agreement on the
date such fee accrued comprises of the aggregate amount of Total Loans and L/C
Obligations outstanding on such date.

(d)     Arranger Fees. Borrower shall pay to the Arrangers for the sole account
of the Arrangers the fees agreed to between the Arrangers and Borrower in the
Fee Letter or as otherwise agreed in writing among them.

(e)     Fee Calculations. All fees payable under this Agreement shall be payable
in U.S. Dollars and shall be computed on the basis of a year of 360 days, for
the actual number of days elapsed. All determinations of the amount of fees
owing hereunder (and the components thereof) shall be made by the Administrative
Agent and shall be prima facie evidence of the amount of such fee.

25

--------------------------------------------------------------------------------

SECTION 4 PLACE AND APPLICATION OF PAYMENTS.

Section 4.1 Place and Application of Payments. All payments of principal of and
interest on the Loans, and of all other Obligations and other amounts payable by
Borrower under the Credit Documents, shall be made by Borrower in U.S. Dollars
to the Administrative Agent by no later than 2:00 p.m. (New York time) on the
due date thereof at the principal office of the Administrative Agent in New
York, New York pursuant to the payment instructions set forth on Part A of
Schedule 4 hereof (or such other location in the, United States as the
Administrative Agent may designate to Borrower), for the benefit of the Person
or Persons entitled thereto. Any payments received after such time shall be
deemed to have been received by the Administrative Agent on the next Business
Day. All such payments shall be made free and clear of, and without deduction
for, any set-off, defense, counterclaim, levy, or any other deduction of any
kind in immediately available funds at the place of payment. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest on Loans or applicable fees ratably to the
Banks and like funds relating to the payment of any other amount payable to any
Person to such Person, in each case to be applied in accordance with the terms
of this Agreement.

SECTION 5 REPRESENTATIONS AND WARRANTIES.

        The Borrower hereby represents and warrants to each Bank as to itself
and, where the following representations and warranties apply to its
Subsidiaries, as to each Subsidiary of Borrower, as follows:

Section 5.1 Corporate Organization and Authority. Borrower is duly organized and
existing in good standing under the laws of the state of South Dakota; has all
necessary corporate power to carry on its present business; and is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business transacted by it or the nature of the Property owned or leased by
it makes such licensing, qualification or good standing necessary and in which
the failure to be so licensed, qualified or in good standing would have a
Material Adverse Effect.

Section 5.2 Subsidiaries. Schedule 5.2 (as updated from time to time pursuant to
Section 7.1) hereto identifies each Subsidiary of Borrower, the jurisdiction of
incorporation, the percentage of issued and outstanding shares of each class of
its capital stock owned by the Borrower and its Subsidiaries and, if such
percentage is not one hundred percent (100%) (excluding directors’ qualifying
shares as required by law), a description of each class of its authorized
capital stock and the number of shares of each class issued and outstanding.
Each Subsidiary is duly incorporated and existing in good standing as a
corporation under the laws of the jurisdiction of its incorporation, has all
necessary corporate power to carry on its present business, and is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business transacted by it or the nature of the Property owned or leased by
it makes such licensing or qualification necessary and in which the failure to
be so licensed or qualified would have a Material Adverse Effect. All of the
issued and outstanding shares of capital stock of each Subsidiary owned directly
or indirectly by Borrower are validly issued and outstanding and fully paid and
nonassessable except as set forth on Schedule 5.2 hereto. All such shares owned
by Borrower are owned beneficially, and of record, free of any Lien, except as
permitted in Section 7.9.

26

--------------------------------------------------------------------------------

Section 5.3 Corporate Authority and Validity of Obligations. Borrower has full
right and authority to enter into this Agreement and the other Credit Documents
to which it is a party, to make the borrowings herein provided for, to issue its
Notes in evidence thereof, and to perform all of its obligations under the
Credit Documents to which it is a party. Each Credit Document to which it is a
party has been duly authorized, executed and delivered by Borrower and
constitutes valid and binding obligations of Borrower enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and by equitable principles of
general applicability (regardless of whether such enforceability is considered
in a proceeding in equity or at law). No Credit Document, nor the performance or
observance by Borrower of any of the matters or things therein provided for,
contravenes any provision of law or any charter or by-law provision of Borrower
or any material Contractual Obligation of or affecting Borrower or any of
Borrower’s Properties or results in or requires the creation or imposition of
any Lien on any of the Properties or revenues of Borrower.

Section 5.4 Financial Statements. All financial statements heretofore delivered
to the Banks showing historical performance of Borrower for Borrower’s fiscal
years ending on or before December 31, 2002, have been prepared in accordance
generally accepted accounting principles applied on a basis consistent, except
as otherwise noted therein, with that of the previous fiscal year. The unaudited
financial statements for the fiscal period ended June 30, 2003 have been
prepared in accordance generally accepted accounting principles applicable to
interim financial statements applied on a basis consistent, except as otherwise
noted therein, with the previous same fiscal period of Borrower in the prior
fiscal year (subject to normal year-end adjustments). Each of such financial
statements fairly presents on a consolidated basis the financial condition of
Borrower and its Subsidiaries as of the dates thereof and the results of
operations for the periods covered thereby. Borrower and its Subsidiaries have
no material contingent liabilities other than those disclosed in such financial
statements referred to in this Section 5.4 or in comments or footnotes thereto,
or in any report supplementary thereto, heretofore furnished to the Banks. Since
December 31, 2002, there has been no event or series of events which has
resulted in, or reasonably could be expected to result in, a Material Adverse
Effect.

Section 5.5 No Litigation; No Labor Controversies.(a) Except as set forth on
Schedule 5.5, there is no litigation or governmental proceeding pending, or to
the knowledge of Borrower, threatened, against Borrower or any Subsidiary of
Borrower in which there is a reasonable possibility of an adverse decision
which, if adversely determined, could (individually or in the aggregate) have a
Material Adverse Effect.

(b)     Except as set forth on Schedule 5.5, there are no labor controversies
pending or, to the best knowledge of Borrower, threatened against Borrower or
any Subsidiary of Borrower which could (individually or in the aggregate) have a
Material Adverse Effect.

26

--------------------------------------------------------------------------------

Section 5.6 Taxes. Borrower and its Subsidiaries have filed all United States
federal tax returns, and all other foreign, state, local and other tax returns,
required to be filed and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by Borrower or any Subsidiary of Borrower,
except such taxes, if any, as are being contested in good faith and for which
adequate reserves have been provided. No notices of tax liens have been filed
and no claims are being asserted concerning any such taxes, which liens or
claims are material to the financial condition of Borrower or any of its
Subsidiaries (individually or in the aggregate). The charges, accruals and
reserves on the books of Borrower and its Subsidiaries for any taxes or other
governmental charges are adequate and in conformance with GAAP.

Section 5.7 Approvals. No authorization, consent, approval, license, exemption,
filing or registration with any court or governmental department, agency or
instrumentality, nor any approval or consent of the stockholders of Borrower or
any Subsidiary of Borrower or from any other Person, is necessary to the valid
execution, delivery or performance by Borrower or any Subsidiary of Borrower of
any Credit Document to which it is a party.

Section 5.8 ERISA. With respect to each Plan, Borrower and each other member of
the Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and with the Code
to the extent applicable to it and has not incurred any liability to the Pension
Benefit Guaranty Corporation (“PBGC”) or a Plan under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA. Neither
Borrower nor any Subsidiary of Borrower has any contingent liabilities for any
post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.

Section 5.9 Government Regulation. Neither Borrower nor any Subsidiary of
Borrower is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended, or a “registered holding company”, or a “Subsidiary
company” of a “registered holding company”, or an “affiliate” of a “registered
holding company” or of a “Subsidiary company” of a “registered holding company”,
within the meaning of the Public Utility Holding Company Act of 1935, as
amended.

Section 5.10 Margin Stock; Use of Proceeds. Neither Borrower nor any Subsidiary
of Borrower is engaged principally, or as one of its primary activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (“margin stock” to have the same meaning herein as in Regulation U of the
Board of Governors of the Federal Reserve System). The proceeds of the Loans are
to be used solely (i) to provide liquidity support for Borrower’s commercial
paper program, (ii) to fund Borrower’s working capital needs, and (iii) for
general corporate purposes of Borrower. Borrower will not use the proceeds of
any Loan in a manner that violates any provision of Regulation U or X of the
Board of Governors of the Federal Reserve System.

Section 5.11 Licenses and Authorizations; Compliance with Laws. (a) (a) Borrower
and each of its Subsidiaries has all necessary licenses, permits and
governmental authorizations to own and operate its Properties and to carry on
its business as currently conducted and contemplated. Borrower and each of its
Subsidiaries is in compliance with all applicable laws, regulations, ordinances
and orders of any governmental or judicial authorities except for any such law,
regulation, ordinance or order which, the failure to comply therewith, could not
reasonably expected to have a Material Adverse Effect.

27

--------------------------------------------------------------------------------

(a)     In the ordinary course of its business, Borrower and each of its
Subsidiaries conduct an ongoing review of the effect of Environmental and Health
Laws on the Properties and all aspects of the business and operations of such
Borrower and its Subsidiaries in the course of which such Borrower identifies
and evaluates associated liabilities and costs (including, without limitation,
any capital or operating expenditures required for clean-up or closure of
Properties currently or previously owned, any capital or operating expenditures
required to achieve or maintain compliance with standards imposed by law and any
actual or potential liabilities to third parties, including employees or
governmental entities, and any related costs and expenses). On the basis of this
review, Borrower has reasonably concluded that Environmental and Health Laws are
unlikely to have any Material Adverse Effect.

(b)     Except as set forth on Schedule 5.11 (as amended from time to time in
accordance with the provisions hereof), neither the Borrower nor any Subsidiary
of Borrower has given, nor is it required to give, nor has it received, any
notice, letter, citation, order, warning, complaint, inquiry, claim or demand to
or from any governmental entity or in connection with any court proceeding which
could reasonably have a Material Adverse Effect claiming that: (i) Borrower or
any Subsidiary of Borrower has violated, or is about to violate, any
Environmental and Health Law; (ii) there has been a release, or there is a
threat of release, of Hazardous Materials from Borrower’s or any of its
Subsidiary’s Property, facilities, equipment or vehicles; (iii) Borrower or any
of its Subsidiary may be or is liable, in whole or in part, for the costs of
cleaning up, remediating or responding to a release of Hazardous Materials; or
(iv) any of Borrower’s or any of its Subsidiary’s Property or assets are subject
to a Lien in favor of any governmental entity for any liability, costs or
damages, under any Environmental and Health Law arising from, or costs incurred
by such governmental entity in response to, a release of a Hazardous Materials.

Section 5.12 Ownership of Property; Liens. Borrower and each Subsidiary of
Borrower has good title to or valid leasehold interests in all its Property.
None of Borrower’s or any Subsidiary’s Property is subject to any Lien, except
as permitted in Section 7.9.

Section 5.13 No Burdensome Restrictions; Compliance with Agreements. Neither
Borrower nor any Subsidiary of Borrower is (a) party or subject to any law,
regulation, rule or order, or any Contractual Obligation, that (individually or
in the aggregate) materially adversely affects the business, operations,
Property or financial or other condition of Borrower and its Subsidiaries
(individually or in the aggregate) or (b) in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement to which it is a party (including any Contractual
Obligation), which default could materially adversely affects the business,
operations, Property or financial or other condition of Borrower and its
Subsidiaries (individually or in the aggregate).

Section 5.14 Full Disclosure. All information heretofore furnished by Borrower
to the Administrative Agent or any Bank for purposes of or in connection with
the Credit Documents or any transaction contemplated thereby is, and all such
information hereafter furnished by Borrower to the Administrative Agent or any
Bank will be, true and accurate in all material respects and not misleading.

28

--------------------------------------------------------------------------------

Section 5.15 Solvency. Borrower and each of its Subsidiaries, individually and
on a consolidated basis, is Solvent.

SECTION 6 CONDITIONS PRECEDENT.

        The obligation of each Bank to effect a Borrowing shall be subject to
the following conditions precedent:

Section 6.1 Initial Credit Event. Before or concurrently with the initial Credit
Event:

(a)  

The Administrative Agent shall have received for each Bank the favorable written
opinion of (i) Morgan, Lewis & Bockius LLP, counsel to Borrower, and (ii)
General Counsel to the Borrower;


(b)  

The Administrative Agent shall have received for each Bank copies of Borrower’s
(i) Articles of Incorporation, together with all amendments and (ii) bylaws (or
comparable constituent documents) and any amendments thereto, certified in each
instance by its Secretary or an Assistant Secretary;


(c)  

The Administrative Agent shall have received for each Bank copies of resolutions
of Borrower’s Board of Directors authorizing the execution and delivery of the
Credit Documents and the consummation of the transactions contemplated thereby
together with specimen signatures of the persons authorized to execute such
documents on such Borrower’s behalf, all certified in each instance by its
Secretary or Assistant Secretary;


(d)  

The Administrative Agent shall have received for each Bank such Bank’s duly
executed Note of Borrower dated the date hereof and otherwise in compliance with
the provisions of Section 2.10(a) hereof;


(e)  

The Administrative Agent shall have received for each Bank a duly executed
original of (i) this Agreement, and (ii) a list of Borrower’s Authorized
Representatives;


(f)  

All legal matters incident to the execution and delivery of both the Credit
Documents and the 364 Day Credit Documents shall be satisfactory to the Banks;


(g)  

The Administrative Agent shall have received a duly executed original of the Fee
Letter;


(h)  

The Administrative Agent shall have received a duly executed Compliance
Certificate containing financial information as of June 30, 2001;


(i)  

With the exception of the $140,000,000 Wygen synthetic lease transaction and the
Guaranty issued in connection with the TLS Investors acquisition pursuant to
which the Borrower has provided a Guaranty in the amount of $15,000,000, neither
Borrower nor any of its Subsidiaries shall have, during the period from May 7,
2001 to the Effective Date, issued, incurred, assumed, created, become liable
for, contingently or otherwise, any material Indebtedness;


29

--------------------------------------------------------------------------------

(j)  

The Borrower shall have provided a certificate stating that (i) the US Bank
Credit Agreements, the Wells Fargo Credit Agreement, and the ABN AMRO Credit
Agreement have been terminated, or will be terminated concurrently with the
first Borrowing of Loans hereunder, and (ii) the conditions set forth precedent
set forth in this Section 6.1 have been satisfied; and


(k)  

The Administrative Agent shall have received such other documents and
information as it may reasonably request.


Section 6.2 All Credit Events. As of the time of each Credit Event hereunder:

(a)  

In the case of a Borrowing, the Administrative Agent shall have received the
notice required by Section 2.5 hereof;


(b)  

Each of the representations and warranties set forth in Section 5 hereof shall
be and remain true and correct in all material respects as of said time, except
that if any such representation or warranty relates solely to an earlier date it
need only remain true as of such date; and


(c)  

Borrower shall be in full compliance with all of the terms and conditions
hereof, and no Default or Event of Default shall have occurred and be continuing
or would occur as a result of such Credit Event.


        Each request for a Credit Event shall be deemed to be a representation
and warranty by Borrower on the date of such Credit Event as to the facts
specified in paragraphs (b) and (c) of this Section 6.2.

SECTION 7 COVENANTS.

        Borrower covenants and agrees that, so long as any Note or Loan is
outstanding hereunder, or any Commitment is available to or in use by Borrower
hereunder, except to the extent compliance in any case is waived in writing by
the Required Banks:

Section 7.1 Corporate Existence; Subsidiaries. Borrower shall, and shall cause
each of its Subsidiaries to, preserve and maintain its corporate existence,
subject to the provisions of Section 7.12 hereof. Together with any financial
statements delivered pursuant to Section 7.6 hereof, Borrower shall deliver an
updated Schedule 5.2 to reflect any changes from the existing Schedule 5.2.

Section 7.2 Maintenance. Borrower will maintain, preserve and keep its plants,
Properties and equipment necessary to the proper conduct of its business in
reasonably good repair, working order and condition and will from time to time
make all reasonably necessary repairs, renewals, replacements, additions and
betterments thereto so that at all times such plants, Properties and equipment
shall be reasonably preserved and maintained, and Borrower will cause each of
its Subsidiaries to do so in respect of Property owned or used by it; provided,
however, that nothing in this Section 7.2 shall prevent Borrower or a Subsidiary
of Borrower from discontinuing the operation or maintenance of any such
Properties if such discontinuance is not disadvantageous to the Banks or the
holders of the Notes, does not materially impair the operations of Borrower or
any Subsidiary of Borrower and is, in the judgment of Borrower, desirable in the
conduct of its business or the business of its Subsidiaries.

30

--------------------------------------------------------------------------------

Section 7.3 Taxes. Borrower will duly pay and discharge, and will cause each of
its Subsidiaries duly to pay and discharge, all taxes, rates, assessments, fees
and governmental charges upon or against it or against its Properties, in each
case before the same becomes delinquent and before penalties accrue thereon,
unless and to the extent that the same is being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP have been provided
therefor on the books of Borrower.

Section 7.4 ERISA. Borrower will, and will cause each of its Subsidiaries to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed might result in the imposition of
a Lien against any of its properties or assets and will promptly notify the
Administrative Agent of (i) the occurrence of any reportable event (as defined
in ERISA) affecting a Plan, other than any such event of which the PBGC has
waived notice by regulation, (ii) receipt of any notice from PBGC of its
intention to seek termination of any Plan or appointment of a trustee therefor,
(iii) its or any of its Subsidiaries’ intention to terminate or withdraw from
any Plan, and (iv) the occurrence of any event affecting any Plan which could
result in the incurrence by Borrower or any of its Subsidiaries of any material
liability, fine or penalty, or any material increase in the contingent liability
of Borrower or any of its Subsidiaries under any post-retirement Welfare Plan
benefit. The Administrative Agent will promptly distribute to each Bank any
notice it receives from Borrower pursuant to this Section 7.4.

Section 7.5 Insurance. Borrower will insure, and keep insured, and will cause
each of its Subsidiaries to insure, and keep insured, with good and responsible
insurance companies, all insurable Property owned by it of a character usually
insured by companies similarly situated and operating like Property. To the
extent usually insured by companies similarly situated and conducting similar
businesses, Borrower will also insure, and cause each of its Subsidiaries to
insure, employers’ and public and product liability risks with good and
responsible insurance companies. Borrower will, upon request of any Bank,
furnish to such Bank a summary setting forth the nature and extent of the
insurance maintained pursuant to this Section 7.5.

Section 7.6 Financial Reports and Other Information. (a) (a) Borrower will
maintain a system of accounting in accordance with GAAP and will furnish to the
Banks and their respective duly authorized representatives such information
respecting the business and financial condition of Borrower and its Subsidiaries
as any Bank may reasonably request; and without any request, the Borrower shall
deliver to the Administrative Agent in form and detail satisfactory to the
Administrative Agent, with copies for each Bank in form and substance
satisfactory to them each of the following:

31

--------------------------------------------------------------------------------

(i)  

within 120 days after the end of each fiscal year of Borrower, a copy of
Borrower financial statements for such fiscal year, including the consolidated
balance sheet of Borrower and its Subsidiaries for such year and the related
statements of income and statements of cash flow, each as certified by
independent public accountants of recognized national standing selected by
Borrower in accordance with GAAP with such accountants’ unqualified opinion to
the effect that the financial statements have been prepared in accordance with
GAAP and present fairly in all material respects in accordance with GAAP the
consolidated financial position of Borrower and its Subsidiaries as of the close
of such fiscal year and the results of their operations and cash flows for the
fiscal year then ended and that an examination of such accounts in connection
with such financial statements has been made in accordance with generally
accepted auditing standards and, accordingly, such examination included such
tests of the accounting records and such other auditing procedures as were
considered necessary in the circumstances, provided that if Borrower files its
annual report on Form 10-K for the applicable annual period, and such annual
report contains the financial statements and accountants certifications,
opinions and statements described above, the Borrower may satisfy the
requirements of this Section 7.6(a)(i) by delivering a copy of such annual
report to each Bank. Together with such information the Borrower shall provide
to each Bank such consolidating information as may be necessary for the Banks to
determine the Borrower’s compliance with Section 7.17 hereof;


(ii)  

within 60 days after the end of each of the first three quarterly fiscal periods
of Borrower, a consolidated unaudited balance sheet of Borrower and its
Subsidiaries, and the related statements of income and statements of cash flow,
as of the close of such period, all of the foregoing prepared by Borrower in
reasonable detail in accordance with GAAP and certified by Borrower’s chief
financial officer or corporate controller as fairly presenting the financial
condition as at the dates thereof and the results of operations for the periods
covered thereby, provided that if Borrower files a Form 10-Q for the applicable
quarterly period, and such quarterly report contains the financial statements
and certifications described above, the Borrower may satisfy the requirements of
this Section 7.6(a)(ii) by delivering a copy of such quarterly report to each
Bank. Together with such information the Borrower shall provide to each Bank
such consolidating information as may be necessary for the Banks to determine
the Borrower’s compliance with Section 7.17 hereof;


(iii)  

within the period provided in subsection (i) above, the written statement of the
accountants who certified the audit report thereby required that in the course
of their audit they have obtained no knowledge of any Default or Event of
Default, or, if such accountants have obtained knowledge of any such Default or
Event of Default, they shall disclose in such statement the nature and period of
the existence thereof; and


(iv)  

promptly after the sending or filing thereof, copies of all proxy statements,
financial statements and reports Borrower or any of its Subsidiaries sends to
their shareholders, and copies of all other regular, periodic and special
reports and all registration statements Borrower or any of its Subsidiaries file
with the SEC or any successor thereto, or with any national securities
exchanges.


32

--------------------------------------------------------------------------------

(b)  

Each financial statement furnished to the Banks pursuant to subsection (i) or
(ii) of this Section 7.6 shall be accompanied by (A) a written certificate
signed by Borrower’s chief financial officer or corporate controller to the
effect that (i) no Default or Event of Default has occurred during the period
covered by such statements or, if any such Default or Event of Default has
occurred during such period, setting forth a description of such Default or
Event of Default and specifying the action, if any, taken by Borrower to remedy
the same, (ii) the representations and warranties contained in Section 5 hereof
are true and correct in all material respects as though made on the date of such
certificate (other than those made solely as of an earlier date, which need only
remain true as of such date), except as otherwise described therein, and (B) a
Compliance Certificate in the form of Exhibit B hereto showing Borrower’s
compliance with the covenants set forth in Sections 7.9, 7.11, 7.12 and 7.14
through 7.19 hereof.


(c)  

Borrower will promptly (and in any event within three Business Days after an
officer of Borrower has knowledge thereof) give notice to the Administrative
Agent and each Bank:


(i)  

of the occurrence of any Default or Event of Default;


(ii)  

any event or condition which could reasonably be expected to have a Material
Adverse Effect;


(iii)  

of any litigation or governmental proceeding of the type described in Section
5.5 hereof;


(iv)  

of any material change in the information set forth on the Schedules hereto; and


(v)  

of the entering into of any Long-Term Guaranties, and Borrower shall promptly
provide the Administrative Agent with a copy of any such Guarantee and any
modification to such Guarantee.


Section 7.7 Bank Inspection Rights. For purposes of confirming compliance with
the Credit Documents or after the occurrence and during the continuance of an
Event of Default, upon reasonable notice from the Administrative Agent or the
Required Banks, Borrower will, at Borrower’s expense, permit such Banks (and
such Persons as any Bank may designate) during normal business hours to visit
and inspect, under Borrower’s guidance, any of the Properties of Borrower or any
of its Subsidiaries, to examine all of their books of account, records, reports
and other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and with their independent public accountants (and by this provision
Borrower authorizes such accountants to discuss with the Banks (and such Persons
as any Bank may designate) the finances and affairs of Borrower and its
Subsidiaries) all at such reasonable times and as often as may be reasonably
requested; provided, however, that except upon the occurrence and during the
continuation of any Default or Event of Default, not more than one such visit
and inspection may be conducted each calendar quarter.

33

--------------------------------------------------------------------------------

Section 7.8 Conduct of Business. Neither Borrower nor any Subsidiary of Borrower
will engage in any line of business other than business activities in the field
of (i) cogeneration and related thermal uses, (ii) energy production, (iii)
energy development, (iv) energy recovery, (v) utility operation and management,
(vi) demand side management services, (vii) energy trading, (viii) management of
investment funds which invest in energy related businesses and investments in
such funds, (ix) hedging but not speculative activities relating to any of the
foregoing lines of business, (x) telecommunications, (xi) management and
operating services related to any of the foregoing lines of business, and (xii)
other businesses not described in the foregoing so long as the Investments and
expenses made in such other businesses does not exceed $20,000,000.

Section 7.9 Liens. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, permit to exist or to be incurred any Lien of
any kind on any Property owned by the Borrower or any Subsidiary of Borrower;
provided, however, that this Section 7.9 shall not apply to or operate to
prevent:

(a)  

Liens arising by operation of law in respect of Property of Borrower or any of
its Subsidiaries which are incurred in the ordinary course of business which do
not in the aggregate materially detract from the value of such Property or
materially impair the use thereof in the operation of the business of Borrower
or any of its Subsidiaries;


(b)  

Liens securing Non-Recourse Indebtedness of any Subsidiary of Borrower, provided
that any such Lien is limited to the Property being financed or refinanced by
such Indebtedness and the stock (or similar equity interest) of the Subsidiary
which incurred such Non-Recourse Indebtedness;


(c)  

Liens for taxes or assessments or other government charges or levies on Borrower
or any Subsidiary of Borrower or their respective Properties which are being
contested in good faith by appropriate proceedings and for which reserves in
conformity with GAAP have been provided on the books of Borrower; provided that
the aggregate amount of liabilities (including interest and penalties, if any)
of Borrower and its Subsidiaries secured by such Liens shall not exceed
$20,000,000 at any one time outstanding;


(d)  

Liens arising out of judgments or awards against Borrower or any Subsidiary of
Borrower, or in connection with surety or appeal bonds in connection with
bonding such judgments or awards, the time for appeal from which or petition for
rehearing of which shall not have expired or with respect to which such Borrower
or such Subsidiary shall be prosecuting an appeal or proceeding for review, and
with respect to which it shall have obtained a stay of execution pending such
appeal or proceeding for review; provided that the aggregate amount of
liabilities (including interest and penalties, if any) of Borrower and its
Subsidiaries secured by such Liens shall not exceed $20,000,000 at any one time
outstanding;


(e)  

Survey exceptions or encumbrances, easements or reservations, or rights of
others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real properties which are necessary for the
conduct of the activities of Borrower and any Subsidiary of Borrower or which
customarily exist on properties of corporations engaged in similar activities
and similarly situated and which do not in any event materially impair their use
in the operation of the business of Borrower or any Subsidiary of Borrower;


34

--------------------------------------------------------------------------------

(f)  

Liens existing on the date hereof and listed on Schedule 7.9 hereto;


(g)  

Liens securing (i) Indebtedness evidencing the deferred purchase price of newly
acquired property or incurred to finance the acquisition of personal property of
Borrower or a Subsidiary of Borrower used in the ordinary course of business of
Borrower or a Subsidiary of Borrower, so long as such Lien is limited to the
property being financed or acquired and proceeds thereof, (ii) Capitalized Lease
Obligations, so long as such Lien is limited to the property subject to the
related Capital Lease and proceeds thereof, and (iii) the performance of
tenders, statutory obligations, bids, leases or other similar obligations (other
than for borrowed money) entered into in the ordinary course of business or to
secure obligations on performance bonds; provided, that such Liens shall only be
permitted to the extent the aggregate amount of Indebtedness and other
obligations secured by all such Liens does not exceed five percent (5%) of
Consolidated Assets as reflected on the most recent balance sheet delivered by
Borrower pursuant to Section 7.6;


(h)  

Liens in favor of carriers, warehousemen, mechanics, materialmen and landlords
granted in the ordinary course of business for amounts not overdue or being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;


(i)  

Liens incurred or deposits made in the ordinary course of business in connection
with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits;


(j)  

Liens relating to synthetic lease arrangements of Borrower or a Subsidiary of
Borrower, provided that (i) such Lien is limited to the Property being leased,
and (ii) to the extent the lessor or any other Person has recourse to the
Borrower, any Subsidiary or any of their Property (other than the Property being
so leased), through a Guarantee (including a residual guarantee) or otherwise,
such Lien shall be permitted if Borrower has included the recourse portion of
such obligations as Indebtedness for all purposes (including financial covenant
calculations) under the Credit Documents;


(k)  

Liens on assets of the Marketing Subsidiaries granted in the ordinary course of
business securing the reimbursement obligations of Marketing Subsidiaries with
respect to letters of credit and any working capital facility of the Marketing
Subsidiaries so long as the holder of such reimbursement obligation or provider
of such working capital facility has no recourse against Borrower or a
Consolidated Subsidiary of Borrower other than such Marketing Subsidiary or any
of their other assets (whether directly, through a Guarantee or otherwise) other
than pursuant to a Guarantee permitted pursuant to Section 7.15(f);


(l)  

Liens securing Indebtedness issued pursuant to that certain Restated and Amended
Indenture of Mortgage and Deed of Trust dated as of September 1, 1999 between
BHP and The Chase Manhattan Bank, as trustee (and any successor trustee
thereunder); and


35

--------------------------------------------------------------------------------

(m)  

Any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in the foregoing
paragraphs (a) through (j), inclusive, provided, however, that the principal
amount of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to the Property
which was subject to the Lien so extended, renewed or replaced.


provided, that the foregoing paragraphs shall not be deemed under any
circumstance to permit a Lien to exist on any capital stock or other equity
interests of the Material Subsidiaries.

Section 7.10 Use of Proceeds; Regulation U. The proceeds of each Borrowing will
be used by Borrower solely (i) to provide liquidity support for Borrower’s
commercial paper program, (ii) to fund Borrower’s working capital needs, and
(iii) for general corporate purposes of Borrower. Borrower will not use any part
of the proceeds of any of the Borrowings directly or indirectly to purchase or
carry any margin stock (as defined in Section 5.10 hereof) or to extend credit
to others for the purpose of purchasing or carrying any such margin stock.

Section 7.11 Sales and Leasebacks. Borrower will not, nor will it permit any of
its Subsidiaries to, enter into any arrangement with any bank, insurance company
or other lender or investor providing for the leasing by Borrower or any
Subsidiary of Borrower of any Property theretofore owned by it and which has
been or is to be sold or transferred by such owner to such lender or investor if
the total amount of rent and other obligations of the Borrower and its
Subsidiaries under such lease, when combined with all rent and other obligations
of Borrower and its Subsidiaries under all such leases, would exceed $30,000,000
in the aggregate, provided that Borrower and its Subsidiaries may engage in
synthetic lease transactions so long as the Borrower’s or such Subsidiary’s, as
applicable, obligations under such synthetic leases are included as Indebtedness
for all purposes (including financial covenant calculations) under the Credit
Documents.

Section 7.12 Mergers, Consolidations and Sales of Assets.

(a)  

Borrower will not, and will not permit any of its Material Subsidiaries to, (i)
consolidate with or be a party to merger with any other Person or (ii) sell,
lease or otherwise dispose of all or a “substantial part” of the assets of
Borrower and its Subsidiaries; provided, however, that (w) the foregoing shall
not prohibit any sale, lease, transfer or disposition to which the Required
Banks have consented, such consent not to by unreasonably withheld if (A) such
transaction does not result in a downgrade of either Borrower’s S&P Rating or
Moody’s Rating, (B) such transaction is for cash consideration (or other
consideration acceptable to the Required Banks) in an amount not less than the
fair market value of the applicable assets, and (C) such transaction, when
combined with all other such transactions, would not have a Material Adverse
Effect, taken as a whole, (x) any Subsidiary of Borrower may merge or
consolidate with or into or sell, lease or otherwise convey all or a substantial
part of its assets to Borrower or any Subsidiary of which Borrower holds
(directly or indirectly) at least the same percentage equity ownership; provided
that in any such merger or consolidation involving Borrower, Borrower shall be
the surviving or continuing corporation, (y) Borrower and its Subsidiaries may
sell inventory, reserves and electricity in the ordinary course of business, and
(z) Borrower may enter into a merger with, or acquisition of all of, another
Person so long as:


36

--------------------------------------------------------------------------------

(1)  

Borrower is the surviving entity,


(2)  

unless consented to by the Required Banks, no downgrade in the Borrower’s S&P
Rating or Moody’s Rating would occur as a result of the consummation of such a
transaction,


(3)  

if such transaction is an acquisition, the Board of Directors (or similar
governing body) of the Person being acquired has approved being so acquired,


(4)  

no Default or Event of Default would has occurred and is continuing at the time
of, or would occur as a result of, such transaction.


        As used in this Section 7.12(a), a sale, lease, transfer or disposition
of assets during any fiscal year shall be deemed to be of a “substantial part”
of the consolidated assets of Borrower and its Subsidiaries if the net book
value of such assets, when added to the net book value of all other assets sold,
leased, transferred or disposed of by the Borrower and its Subsidiaries
(excluding the Marketing Subsidiaries) during such fiscal year (other than
inventory, reserves and electricity in the ordinary course of business) exceeds
ten percent (10%) of the total assets of Borrower and its Consolidated
Subsidiaries, determined on a consolidated basis as of the last day of the
immediately preceding fiscal year.

(b)  

Except as permitted pursuant to Section 7.12(a) or Section 7.14 hereof, Borrower
will not sell, transfer or otherwise dispose of, or permit any of its
Subsidiaries to issue, sell, transfer or otherwise dispose of, any shares of
stock of any class (including as “stock” for purposes of this Section, any
warrants, rights or options to purchase or otherwise acquire stock or other
Securities exchangeable for or convertible into stock) of any Subsidiary of
Borrower, except to Borrower or a Wholly-Owned Subsidiary of Borrower or except
for the purpose of qualifying directors.


Section 7.13 Use of Property and Facilities; Environmental and Health and Safety
Laws.

(a)  

Borrower will, and will cause each of its Subsidiaries to, comply in all
material respects with the requirements of all Environmental and Health Laws
applicable to or pertaining to the Properties or business operations of Borrower
or any Subsidiary of Borrower. Without limiting the foregoing, Borrower will
not, and will not permit any Person to, except in accordance with applicable
law, dispose of any Hazardous Material into, onto or upon any real property
owned or operated by Borrower or any of its Subsidiaries.


(b)  

Borrower will promptly provide the Banks with copies of any notice or other
instrument of the type described in Section 5.11(b) hereof, and in no event
later than five (5) Business Days after an officer of Borrower or a Subsidiary
of Borrower receives such notice or instrument.


37

--------------------------------------------------------------------------------

Section 7.14 Investments, Acquisitions, Loans, Advances and Guaranties. Borrower
will not, nor will it permit any Subsidiary of Borrower to, directly or
indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to, any
other Person, or acquire all or any substantial part of the assets or business
of any other Person or division thereof, or be or become liable as endorser,
guarantor, surety or otherwise (such as liability as a general partner) for any
debt, obligation or undertaking of any other Person, or otherwise agree to
provide funds for payment of the obligations of another, or supply funds thereto
or invest therein or otherwise assure a creditor of another against loss, or
apply for or become liable to the issuer of a letter of credit which supports an
obligation of another, or subordinate any claim or demand it may have to the
claim or demand of any other Person (cumulatively, all of the foregoing
“Investments”); provided, however, that the foregoing provisions shall not apply
to nor operate to prevent:

(a)  

investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America provided that any such
obligation matures within one year from the date it is acquired by Borrower or
Subsidiary;


(b)  

investments in commercial paper rated P-1 by Moody’s Investors Services, Inc. or
A-1 by Standard & Poor’s Corporation maturing within one year of its date of
issuance;


(c)  

investments in certificates of deposit issued by any Bank or any United States
commercial bank having capital and surplus of not less than $200,000,000
maturing within one year from the date of issuance thereof or in banker’s
acceptances endorsed by any Bank or other such commercial bank and maturing
within six months of the date of acceptance;


(d)  

investments in repurchase obligations with a term of not more than seven (7)
days for underlying securities of the types described in subsection (a) above
entered into with any bank meeting the qualifications specified in subsection
(c) above, provided all such agreements require physical delivery of the
securities securing such repurchase agreement, except those delivered through
the Federal Reserve Book Entry System;


(e)  

investments in money market funds that invest solely, and which are restricted
by their respective charters to invest solely, in investments of the type
described in the immediately preceding subsections (a), (b), (c) and (d) above;


(f)  

ownership of stock, obligations or securities received in settlement of debts
(created in the ordinary course of business) owing to Borrower or any
Subsidiary;


(g)  

endorsements of negotiable instruments for collection in the ordinary course of
business;


(h)  

loans and advances to employees in the ordinary course of business for travel,
relocation, and similar purposes;


38

--------------------------------------------------------------------------------

(i)  

Investments (i) existing on the Effective Date in Subsidiaries of Borrower, (ii)
existing on the Effective Date and identified in Schedule 7.14 hereof, or (iii)
consisting of intercompany loans permitted pursuant to Section 7.15(e);


(j)  

Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;


(k)  

Investments in Persons other than Marketing Subsidiaries engaged in lines of
business related to the lines of business described in Section 7.8 so long as
(i) both before and after giving effect to such Investment no Default of Event
of Default shall have occurred and be continuing, (ii) such Investments do not
permit any creditor of such Person recourse to Borrower or any other Subsidiary
of Borrower or any of their assets (other than the assets and/or the stock or
similar equity interest of such Person) and (iii) if such Investments are in
Persons engaged in the lines of business described in clause (xii) of Section
7.8, such Investments and expenses in the aggregate do not exceed $20,000,000
outstanding at any time;


(l)  

Guaranties, other than Long-Term Guaranties, so long as such Indebtedness is
permitted pursuant to Section 7.15;


(m)  

transaction permitted pursuant to Section 7.12(a);


(n)  

Investments constituting Long-Term Guaranties other than Long-Term Guarantees of
Indebtedness of the Marketing Subsidiaries;


(o)  

(i) Investments in Marketing Subsidiaries (other than Investments in Marketing
Subsidiaries consisting of Guaranties of Indebtedness of Marketing Subsidiaries)
existing on June 30, 2003 and listed on Schedule 7.14 and (ii) Investments
consisting of Guaranties of Indebtedness of Marketing Subsidiaries in existence
on the Effective Date of the Related Credit Agreement and Investments in
Marketing Subsidiaries made after such Effective Date (including through
Guaranties (including Long-Term Guaranties)) provided, that the aggregate amount
of Investments permitted by this clause (ii) when combined with the amount of
intercompany Indebtedness owing by Marketing Subsidiaries permitted pursuant to
Section 7.15(e)(iii) plus the aggregate amount of L/C Obligations outstanding
attributable to Marketing Subsidiary Letters of Credit shall not in the
aggregate exceed $100,000,000 outstanding at any time (it being understood that
any increase in the value of any such Investment attributable to the
undistributed net earnings of the Marketing Subsidiaries shall not be deemed a
violation of this Section 7.14(o)); and


(p)  

Investments consisting of promissory notes issued in consideration for the sale
by the Borrower or a Subsidiary of a portion of the stock (or similar equity
interests) of a Subsidiary where (i) such note is secured by the stock (or
similar equity interest) sold, and (ii) one of the purposes of such sale is to
ensure that such Subsidiary qualifies as a “qualifying facility” under the
Public Utility Regulatory Policies Act of 1978, as amended


39

--------------------------------------------------------------------------------

        Any Investment which when made complies with the requirements of
paragraphs (a) through (e) may continue to be held notwithstanding that such
Investment if made thereafter would not comply with such requirements;

        In determining the amount of investments, acquisitions, loans, advances
and guarantees permitted under this Section 7.14, investments and acquisitions
shall always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), loans and advances shall be taken at the
principal amount thereof then remaining unpaid, and guarantees shall be taken at
the amount of obligations guaranteed thereby.

Section 7.15 Restrictions on Indebtedness. Borrower will not, nor will it permit
any Subsidiary of Borrower to, issue, incur, assume, create, become liable for,
contingently or otherwise, or have outstanding any Indebtedness; provided,
however, that the foregoing provisions shall not restrict nor operate to prevent
the following Indebtedness, so long as the incurrence and maintenance of such
Indebtedness would not cause the Borrower to be in violation of Section 7.17
hereof if compliance with such covenant were measured on the date of the
incurrence of such Indebtedness:

(a)  

the Obligations;


(b)  

Non-Recourse Indebtedness of any Project Finance Subsidiary;


(c)  

so long as the Borrower would be in compliance with Section 7.17 hereof
(calculated as of the date of, and after giving affect to, the incurrence of
such Indebtedness), secured Indebtedness (excluding Indebtedness of the type
described in (e), (f), and (g) below but including the pledge of stock or
similar equity interest of any Project Finance Subsidiary or any Subsidiary
which is a special purpose entity whose sole purpose is to own the stock or
similar equity interest of a Project Finance Subsidiary) (A) set forth on
Schedule 7.15(b) hereto, and (B) (i) of BHP, (ii) evidencing the deferred
purchase price of newly acquired property or incurred to finance the acquisition
of personal property of the Borrower or a Subsidiary of the Borrower used in the
ordinary course of business of the Borrower or Subsidiary, (iii) constituting
Capitalized Lease Obligations or with respect to synthetic (or similar type)
lease arrangements, or (iv) incurred in connection with the performance of
tenders, statutory obligations, bids, leases or other similar obligations (other
than for borrowed money) entered into in the ordinary course of business or to
secure obligations on performance bonds; provided, that the aggregate amount of
Indebtedness permitted by this clause (B) at any time outstanding shall not
exceed 5% of Consolidated Assets as reflected on the most recent balance sheet
delivered by the Borrower pursuant to Section 7.6, provided that Borrower shall
promptly provide the Administrative Agent with a copy of any documentation
evidencing such Indebtedness in excess of $25,000,000 and any modification to
such Indebtedness;


(d)  

so long as the Borrower would be in compliance with Section 7.17 hereof
(calculated as of the date of, and after giving affect to, the incurrence of
such Indebtedness), other Indebtedness (excluding Indebtedness of the type
described in (e), (f), and (g) below) which is unsecured and either junior in
right of payment to the Obligations or pari passu to the Obligations or is
equally and ratably secured with the Obligations, provided that Borrower shall
promptly provide the Administrative Agent with a copy of any documentation
evidencing such Indebtedness in excess of $25,000,000 and any modification to
such Indebtedness;


40

--------------------------------------------------------------------------------

(e)  

intercompany loans (i) from (x) Subsidiary to Borrower so long as such loans are
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent, and (y) Borrower to a Subsidiary of Borrower, (ii) among
Wholly-Owned Subsidiaries, and (iii) from a Subsidiary of Borrower to a
Marketing Subsidiary, so long as the aggregate amount of such loans from time to
time owing by the Marketing Subsidiaries does not exceed the difference between
(I) $10,000,000, less (II) the sum of (A) the aggregate amount of Guaranties
outstanding pursuant to Section 7.15(f), and (B) the aggregate amount of other
Investments then made in the Marketing Subsidiaries pursuant to Section
7.14(o)(ii) (it being understood that to the extent such limit is exceeded
solely as a result of an increase in the value of any such Investment
attributable to the undistributed net earnings of the Marketing Subsidiaries, it
shall not be deemed a violation of this Section 7.15(e));


(f)  

Indebtedness consisting of Guaranties of the Indebtedness of the Marketing
Subsidiaries (including Long-Term Guaranties), provided that such Indebtedness
shall only be permitted to the extent the aggregate amount of such Indebtedness,
when added to the sum of (i) the aggregate amount of all intercompany loans made
to the Marketing Subsidiaries pursuant to Section 7.15(e), plus (ii) the
aggregate amount of all other Investments made in Marketing Subsidiaries
pursuant to Section 7.14(o)(ii), plus (iii) the aggregate amount of L/C
Obligations outstanding attributable to Marketing Subsidiary Letters of Credit,
does not exceed $100,000,000 (it being understood that to the extent such limit
is exceeded solely as a result of an increase in the value of any such
Investment attributable to the undistributed net earnings of the Marketing
Subsidiaries, it shall not be deemed a violation of this Section 7.15(f))
provided, further that Borrower shall promptly provide the Administrative Agent
with a copy of any such Guarantee and any modification to such Guarantee;


(g)  

Indebtedness of the Marketing Subsidiaries under Marketing Subsidiary Excluded
Credit Facilities in an aggregate amount not to exceed the Marketing Subsidiary
Indebtedness Limit;


(h)  

Permitted Derivative Obligations; and


(i)  

Indebtedness pursuant to Long-Term Guaranties (other than Long-Term Guaranties
of Indebtedness of Marketing Subsidiaries).


        Indebtedness shall only be permitted under (e), (f), (h), and (i) above
to the extent such Indebtedness will have a priority of payment with the
Obligations which is no greater than pari passu.

Section 7.16 Consolidated Net Worth. Borrower will at the end of each fiscal
quarter maintain Consolidated Net Worth in an amount of not less than the sum of
(i) $475,000,000 plus (ii) fifty percent (50%) of the aggregate Consolidated Net
Income, if positive, for the period beginning April 1, 2003 and ending on the
last day of such fiscal quarter.

41

--------------------------------------------------------------------------------

Section 7.17 Recourse Leverage Ratio. Borrower will not at the end of any fiscal
quarter permit the Recourse Leverage Ratio to exceed 0.65 to 1.00.

Section 7.18 Fixed Charge Coverage Ratio. Borrower will maintain a Fixed Charge
Coverage Ratio of not less than 1.50:1.00, as determined at the end of each
fiscal quarter.

Section 7.19 Dividends and Other Shareholder Distributions. (a) (a) Borrower
shall not (i) declare or pay any dividends or make a distribution of any kind
(including by redemption or purchase) on or relating to its outstanding capital
stock, or (ii) repay (directly, through sinking fund payments or otherwise) any
Indebtedness or other obligations owing to a shareholder unless in either
circumstance no Default or Event of Default exists prior to or would result
after giving effect to such action.

(b)     Except (i) as set forth on Schedule 7.19 and (ii) in connection with
Non-Recourse Indebtedness of a Project Finance Subsidiary, Borrower will not,
and will not permit any of its Subsidiaries, directly or indirectly to create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to:
(1) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock owned by Borrower or any Subsidiary of Borrower; (2) pay any
Indebtedness owed to Borrower or any other Subsidiary; (3) make loans or
advances to Borrower or any other Subsidiary; or (4) transfer any of its
property or assets to Borrower or any other Subsidiary.

Section 7.20 No Negative Pledge. Except (i) as set forth on Schedule 7.19 and
(ii) in connection with Non-Recourse Indebtedness of a Project Finance
Subsidiary, the Borrower will not, and will not permit any of its Subsidiaries
(other than Project Finance Subsidiaries), directly or indirectly to enter into
or assume any agreement (other than customary non-assignment and no sub-letting
provisions in leases consistent with Borrower’s past practices and the Credit
Documents and, solely with respect to the asset so financed, Capitalized Leases,
to the extent such Indebtedness is permitted herein) prohibiting the creation or
assumption of any Lien upon its properties or assets, whether now owned or
hereafter acquired.

Section 7.21 Transactions with Affiliates. Borrower will not, and will not
permit any of its Subsidiaries to, enter into or be a party to any material
transaction or arrangement with any Affiliate of such Person (other than
Borrower), including without limitation, the purchase from, sale to or exchange
of Property with, any merger or consolidation with or into, or the rendering of
any service by or for, any Affiliate, except in the ordinary course of and
pursuant to the reasonable requirements of Borrower’s or such Subsidiary’s
business and upon terms no less favorable to such Borrower or such Subsidiary
than could be obtained in a similar transaction involving a third-party.

Section 7.22 Compliance with Laws. Without limiting any of the other covenants
of Borrower in this Section 7, Borrower will, and will cause each of its
Subsidiaries to, conduct its business, and otherwise be, in compliance with all
applicable laws, regulations, ordinances and orders of any governmental or
judicial authorities; provided, however, that neither Borrower nor any
Subsidiary of Borrower shall be required to comply with any such law,
regulation, ordinance or order if the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

42

--------------------------------------------------------------------------------

Section 7.23 Pari-Passu. Borrower will at all times cause the Obligations to
rank at least pari passu with all other senior unsecured Indebtedness of
Borrower.

Section 7.24 Certain Subsidiaries. Unless pursuant to Indebtedness which is
authorized pursuant to this Agreement, Borrower will not, and the Subsidiaries
of Borrower will not, permit any creditor of a Marketing Subsidiary or a Project
Finance Subsidiary to have recourse to any Borrower or any Subsidiary of
Borrower or any of their assets (other than (i) the stock or similar equity
interest of the applicable Subsidiary and (ii) with respect to a Permitted
Derivative Obligation) other than recourse under Guaranties permitted pursuant
to Sections 7.15(f) and (i).

Section 7.25 Ratings. Borrower will at all times this Agreement is in effect
maintain a S&P Rating and a Moody’s Rating (or if one or both of such ratings
are unavailable, rating(s) from such other recognized national rating agency or
agencies as may be acceptable to the Administrative Agent and the Required
Banks).

SECTION 8 EVENTS OF DEFAULT AND REMEDIES.

Section 8.1 Events of Default. Any one or more of the following shall constitute
an Event of Default:

(a)  

(i) default in the payment when due of any fees, interest or of any other
Obligation not covered by clause (ii) below and such payment default continues
for three (3) days or (ii) default in the payment when due of the principal
amount of any Loan;


(b)  

default by Borrower or any Subsidiary in the observance or performance of any
covenant set forth in Section 7.1, Section 7.6(c), Section 7.9 through 7.12,
Sections 7.14 through 7.21, 7.23, 7.24 and 7.25 hereof;


(c)  

default by Borrower or any Subsidiary in the observance or performance of any
provision hereof or of any other Credit Document not mentioned in (a) or (b)
above, which is not remedied within thirty (30) days after notice thereof shall
have been given to the Borrower by the Administrative Agent;


(d)  

(i) failure to pay when due Indebtedness in an aggregate principal amount of (x)
$20,000,000 or more of Borrower or any Material Subsidiary, or (ii) default
shall occur under one or more indentures, agreements or other instruments under
which any Indebtedness of Borrower or any of its Material Subsidiary in an
aggregate principal amount of $20,000,000 or more may be issued or created and
such default shall continue for a period of time sufficient to permit the holder
or beneficiary of such Indebtedness or a trustee therefor to cause the
acceleration of the maturity of any such Indebtedness or any mandatory
unscheduled prepayment, purchase or funding thereof, or (iii) a default shall
occur under the US Bank Credit Agreement or the Wells Fargo Credit Agreement;


43

--------------------------------------------------------------------------------

(e)  

any representation or warranty made herein or in any other Credit Document by
Borrower or any Subsidiary of Borrower, or in any statement or certificate
furnished pursuant hereto or pursuant to any other Credit Document by Borrower
or any Subsidiary of Borrower, or in connection with any Credit Document, proves
untrue in any material respect as of the date of the issuance or making, or
deemed making or issuance, thereof;


(f)  

Borrower or any Material Subsidiary shall (i) fail to pay its debts generally as
they become due or admit in writing its inability to pay its debts generally as
they become due, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its Property, (iv) institute any proceeding seeking to have
entered against it an order for relief under the United States Bankruptcy Code,
as amended, to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it or any analogous
action is taken under any other applicable law relating to bankruptcy or
insolvency, (v) take any corporate action (such as the passage by its board of
directors of a resolution) in furtherance of any matter described in parts
(i)-(iv) above, or (vi) fail to contest in good faith any appointment or
proceeding described in Section 8.1(g) hereof;


(g)  

a custodian, receiver, trustee, examiner, liquidator or similar official shall
be appointed for Borrower or any Material Subsidiary, or any substantial part of
any of their Property, or a proceeding described in Section 8.1(f)(iv) shall be
instituted against Borrower or any Material Subsidiary, and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of sixty (60) days;


(h)  

Borrower or any Material Subsidiary shall fail within thirty (30) days to pay,
bond or otherwise discharge any judgment or order for the payment of money in
excess of $20,000,000, which is not stayed on appeal or otherwise being
appropriately contested in good faith in a manner that stays execution thereon;


(i)  

Borrower or any other member of the Controlled Group shall fail to pay when due
an amount or amounts which it shall have become liable, to pay to the PBGC or to
a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of $20,000,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by
Borrower or any Subsidiary of Borrower or any other member of the Controlled
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate or to cause a
trustee to be appointed to administer any Material Plan or a proceeding shall be
instituted by a fiduciary of any Material Plan against Borrower or any other
member of the Controlled Group to enforce Section 515 or 4219(c)(5) of ERISA and
such proceeding shall not have been dismissed within thirty (30) days
thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated;


44

--------------------------------------------------------------------------------

(j)  

Borrower or any Subsidiary of Borrower or any Person acting on behalf of
Borrower, a Subsidiary or any governmental authority challenges the validity of
any Credit Document or Borrower’s or one of its Subsidiary’s obligations
thereunder or any Credit Document ceases to be in full force and effect or is
modified other than in accordance with the terms thereof and hereof;


(k)  

a Change of Control Event shall have occurred; or


(l)  

Borrower shall for any reason cease to be wholly liable for the full amount of
the Obligations.


Section 8.2 Non-Bankruptcy Defaults. When any Event of Default other than those
described in subsections (f) or (g) of Section 8.1 hereof has occurred and is
continuing, the Administrative Agent shall, if so directed by the Required
Banks, by written notice to Borrower: (a) terminate the remaining Commitments
and all other obligations of the Banks hereunder on the date stated in such
notice (which may be the date thereof); and (b) declare the principal of and the
accrued interest on all outstanding Notes to be forthwith due and payable and
thereupon all outstanding Notes, including both principal and interest thereon,
and all other Obligations, shall be and become immediately due and payable
together with all other amounts payable under the Credit Documents without
further demand, presentment, protest or notice of any kind. The Administrative
Agent, after giving notice to Borrower pursuant to Section 8.1(c) or this
Section 8.2, shall also promptly send a copy of such notice to the other Banks,
but the failure to do so shall not impair or annul the effect of such notice.

Section 8.3 Bankruptcy Defaults. When any Event of Default described in
subsections (f) or (g) of Section 8.1 hereof has occurred and is continuing,
then all outstanding Notes, including both interest and principal thereon, and
all other Obligations shall immediately become due and payable together with all
other amounts payable under the Credit Documents without presentment, demand,
protest or notice of any kind, the obligation of the Banks to extend further
credit pursuant to any of the terms hereof shall immediately terminate.

45

--------------------------------------------------------------------------------

Section 8.4 [Intentionally Omitted].]

Section 8.5 Expenses. Borrower agrees to pay to the Administrative Agent and
each Bank, and any other holder of any Note outstanding hereunder, all costs and
expenses incurred or paid by the Administrative Agent or such Bank or any such
holder, including attorneys’ fees (including allocable fees of in-house counsel)
and court costs, in connection with (i) any amendment or waiver to the Credit
Documents requested by Borrower, (ii) any Default or Event of Default by
Borrower hereunder, or (iii) the enforcement of any of the Credit Documents.

SECTION 9 CHANGE IN CIRCUMSTANCES.

Section 9.1 Change of Law. Notwithstanding any other provisions of this
Agreement or any Note, if at any time after the date hereof any change in
applicable law or regulation or in the interpretation thereof makes it unlawful
for any Bank to make or continue to maintain Eurodollar Loans or to perform its
obligations as contemplated hereby, such Bank shall promptly give notice thereof
to Borrower and such Bank’s obligations to make or maintain Eurodollar Loans
under this Agreement shall terminate until it is no longer unlawful for such
Bank to make or maintain Eurodollar Loans. Borrower shall prepay on demand the
outstanding principal amount of any such affected Eurodollar Loans, together
with all interest accrued thereon at a rate per annum equal to the interest rate
applicable to such Loan; provided, however, subject to all of the terms and
conditions of this Agreement, Borrower may then elect to borrow the principal
amount of the affected Eurodollar Loans from such Bank by means of Base Rate
Loans from such Bank, which Base Rate Loans shall not be made ratably by the
Banks but only from such affected Bank.

46

--------------------------------------------------------------------------------

Section 9.2 Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR. If on or prior to the first day of any Interest Period for any
Borrowing of Eurodollar Loans:

(a)  

the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to major banks in the eurodollar
interbank market for such Interest Period, or that by reason of circumstances
affecting the interbank eurodollar market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR, or


(b)  

Banks having more than 33% percent (33)% or more of the aggregate amount of the
Commitments reasonably determine and so advise the Administrative Agent that
LIBOR as reasonably determined by the Administrative Agent will not adequately
and fairly reflect the cost to such Banks or Bank of funding their or its
Eurodollar Loans or Loan for such Interest Period,


then the Administrative Agent shall forthwith give notice thereof to Borrower
and the Banks, whereupon until the Administrative Agent notifies Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks or of the relevant Bank to make Eurodollar Loans shall
be suspended.

Section 9.3 Increased Cost and Reduced Return.

(a)  

If, on or after the date hereof, the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Lending Office) with any request or directive (whether or
not having the force of law but, if not having the force of law, compliance with
which is customary in the relevant jurisdiction) of any such authority, central
bank or comparable agency:


(i)  

shall subject any Bank (or its Lending Office) to any tax, duty or other charge
with respect to its Eurodollar Loans, its Notes, or its obligation to make
Eurodollar Loans, or shall change the basis of taxation of payments to any Bank
(or its Lending Office) of the principal of or interest on its Eurodollar Loans,
or any other amounts due under this Agreement in respect of its Eurodollar
Loans, or its obligation to make Eurodollar Loans (except for changes in the
rate of tax on the overall net income or profits of such Bank or its Lending
Office imposed by the jurisdiction in which such Bank or its lending office is
incorporated in which such Bank’s principal executive office or Lending Office
is located); or


47

--------------------------------------------------------------------------------

(ii)  

shall impose, modify or deem applicable any reserve, special deposit or similar
requirement (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System, but excluding with respect to
any Eurodollar Loans any such requirement included in an applicable Eurodollar
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Bank (or its Lending Office) or shall impose on any Bank
(or its Lending Office) or on the interbank market any other condition affecting
its Eurodollar Loans, its Notes, or its obligation to make Eurodollar Loans;


and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of making or maintaining any Eurodollar Loan, or to reduce
the amount of any sum received or receivable by such Bank (or its Lending
Office) under this Agreement or under its Notes with respect thereto, by an
amount deemed by such Bank to be material, then, within fifteen (15) days after
demand by such Bank (with a copy to the Administrative Agent), Borrower shall be
obligated to pay to such Bank such additional amount or amounts as will
compensate such Bank for such increased cost or reduction. In the event any law,
rule, regulation or interpretation described above is revoked, declared invalid
or inapplicable or is otherwise rescinded, and as a result thereof a Bank is
determined to be entitled to a refund from the applicable authority for any
amount or amounts which were paid or reimbursed by Borrower to such Bank
hereunder, such Bank shall refund such amount or amounts to Borrower without
interest.

(b)     If, after the date hereof, any Bank or the Administrative Agent shall
have determined that the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein (including, without
limitation, any revision in the Final Risk-Based Capital Guidelines of the Board
of Governors of the Federal Reserve System (12 CFR Part 208, Appendix A; 12 CFR
Part 225, Appendix A) or of the Office of the Comptroller of the Currency (12
CFR Part 3, Appendix A), or in any other applicable capital rules heretofore
adopted and issued by any governmental authority), or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank (or its Lending Office) with any request or
directive regarding capital adequacy (whether or not having the force of law
but, if not having the force of law, compliance with which is customary in the
applicable jurisdiction) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Bank’s capital, or on the capital of any corporation controlling such Bank, as a
consequence of its obligations hereunder to a level below that which such Bank
could have achieved but for such adoption, change or compliance (taking into
consideration such Bank’s policies with respect to capital adequacy) by an
amount deemed by such Bank to be material, then from time to time, within
fifteen (15) days after demand by such Bank (with a copy to the Administrative
Agent), Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank for such reduction.

48

--------------------------------------------------------------------------------

(c)     Each Bank that determines to seek compensation under this Section 9.3
shall notify Borrower and the Administrative Agent of the circumstances that
entitle the Bank to such compensation pursuant to this Section 9.3 and will
designate a different Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Bank, be otherwise disadvantageous to such Bank. A certificate
of any Bank claiming compensation under this Section 9.3 and setting forth the
additional amount or amounts to be paid to it hereunder submitted to Borrower
and the Administrative Agent by such Bank in good faith shall be prima facie
evidence of the amount of such compensation. In determining such amount, such
Bank may use any reasonable averaging and attribution methods.

Section 9.4 Lending Offices. Each Bank may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof or in the assignment agreement which any assignee bank
executes pursuant to Section 11.12 hereof (each a “Lending Office”) for each
type of Loan available hereunder or at such other of its branches, offices or
affiliates as it may from time to time elect and designate in a written notice
to Borrower and the Administrative Agent, so long as such election does not
increase costs or other amounts payable by Borrower to such Bank hereunder.

Section 9.5 Discretion of Bank as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Bank shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if each Bank had actually funded and
maintained each Eurodollar Loan through the purchase of deposits in the
eurodollar interbank market having a maturity corresponding to such Loan’s
Interest Period and bearing an interest rate equal to LIBOR for such Interest
Period.

SECTION 10 THE AGENT.

Section 10.1 Appointment and Authorization of Administrative Agent. Each Bank
hereby appoints ABN AMRO Bank N.V. as the Administrative Agent under the Credit
Documents and hereby authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under the Credit
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto. The
Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and the Credit Documents. The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Bank, the holder of
any Note or any other Person; and nothing in this Agreement or any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon the Administrative Agent any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein.

Section 10.2 Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Credit
Documents as any other Bank and may exercise or refrain from exercising the same
as though it were not the Administrative Agent, and the Administrative Agent and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with Borrower or any Affiliate of Borrower as if it were
not the Administrative Agent under the Credit Documents.

50

--------------------------------------------------------------------------------

Section 10.3 Action by Administrative Agent. If the Administrative Agent
receives from Borrower a written notice of an Event of Default pursuant to
Section 7.6(c)(i) hereof, the Administrative Agent shall promptly give each of
the Banks written notice thereof. The obligations of the Administrative Agent
under the Credit Documents are only those expressly set forth therein. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 8.2 and 8.3. In no event,
however, shall the Administrative Agent be required to take any action in
violation of applicable law or of any provision of any Credit Document, and the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Credit Document unless it shall be
first indemnified to its reasonable satisfaction by the Banks against any and
all costs, expense, and liability which may be incurred by it by reason of
taking or continuing to take any such action. The Administrative Agent shall be
entitled to assume that no Default or Event of Default exists unless notified to
the contrary in writing by a Bank or Borrower. In all cases in which this
Agreement and the other Credit Documents do not require the Administrative Agent
to take certain actions, the Administrative Agent shall be fully justified in
using its discretion in failing to take or in taking any action hereunder and
thereunder.

Section 10.4 Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

Section 10.5 Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or not taken by it in connection with the
Credit Documents (i) with the consent or at the request of the Required Banks or
(ii) in the absence of its own gross negligence or willful misconduct. Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement, any other Credit Document or any Credit Event; (ii) the performance
or observance of any of the covenants or agreements of Borrower or any other
party contained herein or in any other Credit Document; (iii) the satisfaction
of any condition specified in Section 6 hereof; or (iv) the validity,
effectiveness, genuineness, enforceability, perfection, value, worth or
collectibility hereof or of any other Credit Document or of any other documents
or writing furnished in connection with any Credit Document; and the
Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Credit Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Banks, Borrower, or any other Person for the default or misconduct of any such
agents or attorneys-in-fact selected with reasonable care. The Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, other document or statement (whether written or oral)
believed by it to be genuine or to be sent by the proper party or parties. In
particular and without limiting any of the foregoing, the Administrative Agent
shall have no responsibility for confirming the accuracy of any Compliance
Certificate or other document or instrument received by it under the Credit
Documents. The Administrative Agent may treat the payee of any Note as the
holder thereof until written notice of transfer shall have been filed with the
Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent. Each Bank acknowledges that it has independently and
without reliance on the Administrative Agent or any other Bank, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to Borrower in the manner set
forth in the Credit Documents. It shall be the responsibility of each Bank to
keep itself informed as to the creditworthiness of Borrower and any other
relevant Person, and the Administrative Agent shall have no liability to any
Bank with respect thereto.

50

--------------------------------------------------------------------------------

Section 10.6 Indemnity. The Banks shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Credit Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent the
Administrative Agent is promptly reimbursed for the same by Borrower and except
to the extent that any event giving rise to a claim was caused by the gross
negligence or willful misconduct of the party seeking to be indemnified. The
obligations of the Banks under this Section 10.6 shall survive termination of
this Agreement.

Section 10.7 Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving written notice
thereof to the Banks and Borrower. Upon any such resignation of the
Administrative Agent, the Required Banks shall have the right to appoint a
successor Administrative Agent with the consent of Borrower. If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be any Bank hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000. Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring or removed Administrative Agent under
the Credit Documents, and the retiring Administrative Agent shall be discharged
from its duties and obligations thereunder. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 10 and all protective provisions of the other Credit Documents shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent.

SECTION 11 MISCELLANEOUS.

Section 11.1 Withholding Taxes.

(a)  

Payments Free of Withholding. Subject to Section 11.1 (b) hereof, each payment
by Borrower under this Agreement or the other Credit Documents shall be made
without withholding for or on account of any present or future taxes (other than
overall net income taxes on the recipient). If any such withholding is so
required, Borrower shall make the withholding, pay the amount withheld to the
appropriate governmental authority before penalties attach thereto or interest
accrues thereon and forthwith pay such additional amount as may be necessary to
ensure that the net amount actually received by each Bank and the Administrative
Agent free and clear of such taxes (including such taxes on such additional
amount) is equal to the amount which that Bank or the Administrative Agent (as
the case may be) would have received had such withholding not been made. If the
Administrative Agent or any Bank pays any amount in respect of any such taxes,
penalties or interest Borrower shall reimburse the Administrative Agent or that
Bank for that payment on demand in the currency in which such payment was made.
If Borrower pay any such taxes, penalties or interest, they shall deliver
official tax receipts evidencing that payment or certified copies thereof to the
Bank or Administrative Agent on whose account such withholding was made (with a
copy to the Administrative Agent if not the recipient of the original) on or
before the thirtieth day after payment. If any Bank or the Administrative Agent
determines it has received or been granted a credit against or relief or
remission for, or repayment of, any taxes paid or payable by it because of any
taxes, penalties or interest paid by Borrower and evidenced by such a tax
receipt, such Bank or Administrative Agent shall, to the extent it can do so
without prejudice to the retention of the amount of such credit, relief,
remission or repayment, pay to Borrower such amount as such Bank or
Administrative Agent determines is attributable to such deduction or withholding
and which will leave such Bank or Administrative Agent (after such payment) in
no better or worse position than it would have been in if Borrower had not been
required to make such deduction or withholding. Nothing in this Agreement shall
interfere with the right of each Bank and the Administrative Agent to arrange
its tax affairs in whatever manner it thinks fit nor obligate any Bank or the
Administrative Agent to disclose any information relating to its tax affairs or
any computations in connection with such taxes.


51

--------------------------------------------------------------------------------

(b)  

U.S. Withholding Tax Exemptions. Each Bank that is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) shall submit to
Borrower and the Administrative Agent on or before the date of the initial
Borrowing hereunder two duly completed and signed copies of either Form W8BEN
(relating to such Bank and entitling it to a complete exemption from withholding
under the Code on all amounts to be received by such Bank, including fees,
pursuant to the Credit Documents and the Loans) or Form W8ECI (relating to all
amounts to be received by such Bank, including fees, pursuant to the Credit
Documents and the Loans) of the United States Internal Revenue Service.
Thereafter and from time to time, each Bank shall submit to Borrower and the
Administrative Agent such additional duly completed and signed copies of one or
the other of such Forms (or such successor forms as shall be adopted from time
to time by the relevant United States taxing authorities) as may be (i)
requested by Borrower in a written notice, directly or through the
Administrative Agent, to such Bank and (ii) required under then current United
States law or regulations to avoid or reduce United States withholding taxes on
payments in respect of all amounts to be received by such Bank, including fees,
pursuant to the Credit Documents or the Loans.


(c)  

Inability of Bank to Submit Forms. If any Bank determines, as a result of any
change in applicable law, regulation or treaty, or in any official application
or interpretation thereof, that it is unable to submit to Borrower or
Administrative Agent any form or certificate that such Bank is obligated to
submit pursuant to subsection (b) of this Section 11.1 or that such Bank is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Bank shall promptly notify Borrower and Administrative Agent of such fact
and the Bank shall to that extent not be obligated to provide any such form or
certificate and will be entitled to withdraw or cancel any affected form or
certificate, as applicable.


52

--------------------------------------------------------------------------------

Section 11.2 No Waiver of Rights. No delay or failure on the part of the
Administrative Agent or any Bank or on the part of the holder or holders of any
Note in the exercise of any power or right under any Credit Document shall
operate as a waiver thereof, nor as an acquiescence in any default, nor shall
any single or partial exercise thereof preclude any other or further exercise of
any other power or right, and the rights and remedies hereunder of the
Administrative Agent, the Banks and the holder or holders of any Notes are
cumulative to, and not exclusive of, any rights or remedies which any of them
would otherwise have.

Section 11.3 Non-Business Day. If any payment of principal or interest on any
Loan or of any other Obligation shall fall due on a day which is not a Business
Day, interest or fees (as applicable) at the rate, if any, such Loan or other
Obligation bears for the period prior to maturity shall continue to accrue on
such Obligation from the stated due date thereof to and including the next
succeeding Business Day, on which the same shall be payable.

Section 11.4 Documentary Taxes. Borrower agrees that it will pay any
documentary, stamp or similar taxes payable in respect to any Credit Document,
including interest and penalties, in the event any such taxes are assessed,
irrespective of when such assessment is made and whether or not any credit is
then in use or available hereunder.

Section 11.5 Survival of Representations. All representations and warranties
made herein or in certificates given pursuant hereto shall survive the execution
and delivery of this Agreement and the other Credit Documents, and shall
continue in full force and effect with respect to the date as of which they were
made as long as any credit is in use or available hereunder.

Section 11.6 Survival of Indemnities. All indemnities and all other provisions
relative to reimbursement to the Banks of amounts sufficient to protect the
yield of the Banks with respect to the Loans, including, but not limited to,
Section 2.11, Section 9.3 and Section 11.13 hereof, shall survive the
termination of this Agreement and the other Credit Documents and the payment of
the Loans and all other Obligations.

Section 11.7 Set-Off. (a) In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Bank and each subsequent holder of any
Note is hereby authorized by Borrower at any time or from time to time, without
notice to Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, or otherwise
fully matured, and in whatever currency denominated) and any other Indebtedness
at any time held or owing by that Bank or that subsequent holder to or for the
credit or the account of Borrower, whether or not matured, against and on
account of the obligations and liabilities of Borrower to that Bank or that
subsequent holder under the Credit Documents, including, but not limited to, all
claims of any nature or description arising out of or connected with the Credit
Documents, irrespective of whether or not (a) that Bank or that subsequent
holder shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or Notes and other amounts due hereunder shall have become
due and payable pursuant to Section 8 and although said obligations and
liabilities, or any of them, may be contingent or unmatured.

53

--------------------------------------------------------------------------------

(b)     Each Bank agrees with each other Bank a party hereto that if such Bank
shall receive and retain any payment, whether by set-off or application of
deposit balances or otherwise, on any of the Loans in excess of its ratable
share of payments on all such obligations then outstanding to the Banks, then
such Bank shall purchase for cash at face value, but without recourse, ratably
from each of the other Banks such amount of the Loans held by each such other
Banks (or interest therein) as shall be necessary to cause such Bank to share
such excess payment ratably with all the other Banks; provided, however, that if
any such purchase is made by any Bank, and if such excess payment or part
thereof is thereafter recovered from such purchasing Bank, the related purchases
from the other Banks shall be rescinded ratably and the purchase price restored
as to the portion of such excess payment so recovered, but without interest.

Section 11.8 Notices. Except as otherwise specified herein, all notices under
the Credit Documents shall be in writing (including facsimile or other
electronic communication) and shall be given to a party hereunder at its address
or facsimile number set forth below or such other address or facsimile number as
such party may hereafter specify by notice to the Administrative Agent and
Borrower, given by courier, by United States certified or registered mail, or by
other telecommunication device capable of creating a written record of such
notice and its receipt. Notices under the Credit Documents to the Banks shall be
addressed to their respective addresses, facsimile or telephone numbers set
forth on the signature pages hereof or in the assignment agreement which any
assignee bank executes pursuant to Section 11.12 hereof, and to Borrower and to
the Administrative Agent to:

          If to Borrower:


          Black Hills Corporation
        625 9th Street
        Rapid City, South Dakota 57709
        Attention: Garner M. Anderson
        Facsimile: 605.721.2597
        Telephone: 605.721.2311


54

--------------------------------------------------------------------------------

          with copies to:


          Black Hills Corporation
        625 9th Street
        Rapid City, South Dakota 57709
        Attention: Steven J. Helmers
        Facsimile: 605.721.2550
        Telephone: 605.721.2303


          If to the Administrative Agent:


          Notices shall be sent to the applicable address set forth on Part B of
Schedule 4 hereto.


          With copies of all such notices to:


          ABN AMRO Bank N.V.
        4400 Post Oak Parkway
        Suite 1500
        Houston, TX 77027
        Attention: Frank TJ van Deur
        Facsimile: 832-681-7141
        Telephone: 832-681-7100


        Each such notice, request or other communication shall be effective (i)
if given by facsimile, when such facsimile is transmitted to the facsimile
number specified in this Section 11.8 or on the signature pages hereof and a
confirmation of receipt of such facsimile has been received by the sender, (ii)
if given by courier, when delivered, (iii) if given by mail, three business days
after such communication is deposited in the mail, registered with return
receipt requested, addressed as aforesaid or (iv) if given by any other means,
when delivered at the addresses specified in this Section 11.8; provided that
any notice given pursuant to Section 2 hereof shall be effective only upon
receipt.

Section 11.9 Counterparts. This Agreement may be executed in any number of
counterpart signature pages, and by the different parties on different
counterparts, each of which when executed shall be deemed an original but all
such counterparts taken together shall constitute one and the same instrument.
Delivery of an executed counterpart hereof via facsimile or electronic means
shall for all purposes be as effective as delivery of an original counterpart.

55

--------------------------------------------------------------------------------

Section 11.10 Successors and Assigns.

    (a)        Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign any of its rights or obligations under any Credit
Document unless such assignation occurs in connection with a merger or
acquisition by Borrower which is otherwise permitted under the terms of this
Agreement and the appropriate Credit Documents, if applicable, and Borrower
obtains the prior written consent of all of the Banks, which consent shall be in
form and substance satisfactory to the Administrative Agent. No Bank may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Banks) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

    (b)        Assignments by Banks. Any Bank may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that

    (i)        except in the case of an assignment of the entire remaining
amount of the assigning Bank’s Commitment and the Loans at the time owing to it
or in the case of an assignment to a Bank or an Affiliate of a Bank or an
Approved Fund with respect to a Bank, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loan of the assigning Bank subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower, otherwise consents (each
such consent not to be unreasonably withheld or delayed);


    (ii)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Agreement with respect to the Loan or the Commitment assigned and in addition, a
proportionate assignment of the assigning Bank’s rights and obligations under
the Related Agreement must also be assigned;


56

--------------------------------------------------------------------------------

    (iii)        any assignment of a Commitment must be approved by the
Administrative Agent unless the Person that is the proposed assignee is itself a
Bank with a Commitment (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee); and


    (iv)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Bank, shall deliver to the Administrative Agent an Administrative Questionnaire.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 9.3 and 9.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Bank of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with paragraph (d) of this Section. The Borrower shall
execute and deliver to the assignee a Note upon written request from such
assignee. The assignor shall promptly return to the Borrower its Note if after
giving effect to such assignment such assignor has no Commitment and no
Obligations are owing to such assignor.

    (c)        Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Chicago, Illinois a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Banks, and the
Commitments of, and principal amounts of the Loans owing to, each Bank pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Banks may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Bank, at any reasonable time and from time to
time upon reasonable prior notice.

    (d)        Participations. Any Bank may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Bank’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Bank’s obligations under this Agreement shall remain unchanged, (ii) such Bank
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Administrative Agent and the
other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement.

57

--------------------------------------------------------------------------------

        Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, modification or waiver of the type described in Section
11.11(i) that affects such Participant. Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 9.3 and 9.4 to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.7(a) as though it were a Bank, provided such Participant
agrees to be subject to Section 11.7(b) as though it were a Bank.

    (e)        Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 9.3 and 9.4 than the
applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Bank if it were a Bank shall not be entitled
to the benefits of Section 9.4 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 9.4 as though it were a Bank.

    (f)        Certain Pledges. Any Bank may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Bank, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Bank from any of its obligations
hereunder or substitute any such pledgee or assignee for such Bank as a party
hereto.

    (g)        Certain Funding Arrangements. Notwithstanding anything to the
contrary contained herein, any Bank (a “Granting Bank”) may grant to a special
purpose funding vehicle which is an Affiliate of such Bank (a “SPC”), identified
as such in writing from time to time by the Granting Bank to the Administrative
Agent and the Borrower, the option to provide to the Borrower all or any part of
any Loan that such Granting Bank would otherwise be obligated to make to the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Bank shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Bank to the same extent, and as if, such Loan were
made by such Granting Bank. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Bank). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 11.10, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Bank or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This section may not be amended without the written consent of the SPC.

58

--------------------------------------------------------------------------------

Section 11.11 Amendments. Any provision of the Credit Documents may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by (a) Borrower, (b) the Required Banks, and (c) if the rights or duties of the
Administrative Agent are affected thereby, the Administrative Agent; provided
that:

(i)  

no amendment or waiver pursuant to this Section. 11.11 shall (A) increase,
decrease or extend any Commitment of any Bank without the consent of such Bank
or (B) reduce the amount of or postpone any fixed date for payment of any
principal of or interest on any Loan or of any fee or other Obligation payable
hereunder without the consent of each Bank; and


(ii)  

no amendment or waiver pursuant to this Section 11.11 shall, unless signed by
each Bank, change this Section 11.11, or the definition of Required Banks, or
affect the number of Banks required to take any action under the Credit
Documents.


        Anything in this Agreement to the contrary notwithstanding, if at any
time when the conditions precedent set forth in Section 6.2 hereof to any Loan
hereunder are satisfied, any Bank shall fail to fulfill its obligations to make
such Loan (any such Bank, a “Defaulting Bank”) then, for so long as such failure
shall continue, the Defaulting Bank shall (unless Borrower, the Administrative
Agent and the Required Banks (determined as if the Defaulting Bank were not a
Bank hereunder) shall otherwise consent in writing) be deemed for all purposes
related to amendments, modifications, waivers or consents under this Agreement
(other than amendments or waivers referred to in clause (i) and (ii) above) to
have no Loans or Commitments and shall not be treated as a Bank hereunder when
performing the computation of the Required Banks. To the extent the
Administrative Agent receives any payments or other amounts for the account of a
Defaulting Bank such Defaulting Bank shall be deemed to have requested that the
Administrative Agent use such payment or other amount to fulfill its obligations
to make such Loan.

Section 11.12 Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 11.13 Legal Fees, Other Costs and Indemnification. Borrower agrees to
pay all reasonable costs and expenses of the Arrangers in connection with the
preparation and negotiation of the Credit Documents (including past and future
reasonable out-of-pocket expenses incurred by the Arrangers in connection with
the syndication of the transaction), including without limitation, the
reasonable fees and disbursements of counsel to the Arrangers, in connection
with the preparation and execution of the Credit Documents, and any amendment,
waiver or consent related hereto, whether or not the transactions contemplated
herein are consummated. Borrower further agrees to indemnify each Bank, the
Administrative Agent, and their respective directors, agents, officers and
employees, against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including, without limitation, all expenses of
litigation or preparation therefor, whether or not the indemnified Person is a
party thereto) which any of them may incur or reasonably pay arising out of or
relating to any Credit Document (including any relating to a misrepresentation
by Borrower under any Credit Document) or any of the transactions contemplated
thereby or the direct or indirect application or proposed application of the
proceeds of any Loan, other than those which arise from the gross negligence or
willful misconduct of the party claiming indemnification. Borrower, upon demand
by any of the Administrative Agent, or a Bank at any time, shall reimburse the
Administrative Agent, or Bank for any reasonable legal or other expenses
(including allocable fees and expenses of in-house counsel) incurred in
connection with investigating or defending against any of the foregoing except
if the same is directly due to the gross negligence or willful misconduct of the
party to be indemnified, provided that with respect to legal costs and expenses
incurred in connection with the enforcement of the Banks rights hereunder or any
work-out or similar situation, Borrower shall only be obligated to pay the legal
fees of the Administrative Agent and not of any other Bank.

59

--------------------------------------------------------------------------------

Section 11.14 Entire Agreement. The Credit Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior or contemporaneous agreements, whether written or oral, with
respect thereto are superseded thereby.

Section 11.15 Construction. The parties hereto acknowledge and agree that
neither this Agreement nor the other Credit Documents shall be construed more
favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation of this Agreement and the other Credit Documents.

Section 11.16 Governing Law. This Agreement and the other Credit Documents, and
the rights and duties of the parties hereto, shall be construed and determined
in accordance with the internal laws of the State of New York.

Section 11.17 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. BORROWER HEREBY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. BORROWER IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. BORROWER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

Section 11.18 Replacement of Bank. Each Bank agrees that, upon the occurrence of
any event set forth in Sections 9.1, 9.3 and 11.1, such Bank will use reasonable
efforts to book and maintain its Loans through a different Lending Office or to
transfer its Loans to an Affiliate with the objective of avoiding or minimizing
the consequences of such event; provided that such booking or transfer is not
otherwise disadvantageous to such Bank as determined by such Bank in its sole
and absolute discretion. If any Bank has demanded to be paid additional amounts
pursuant to Sections 9.1, 9.3 and 11.1, and the payment of such additional
amounts are, and are likely to continue to be, more onerous in the reasonable
judgment of Borrower than with respect to the other Banks, then Borrower shall
have the right at any time when no Default or Event of Default shall have
occurred and be continuing to seek one or more financial institutions which are
not Affiliates of Borrower (each, a “Replacement Bank”) to purchase with the
written consent of the Administrative Agent (which consent shall not be (x)
required if such proposed Replacement Bank is already a Bank, or an Affiliate of
a Bank, or (y) unreasonably delayed or withheld) the outstanding Loans and
Commitments of such Bank (the “Affected Bank”), and if Borrower locate a
Replacement Bank, the Affected Bank shall, upon

60

--------------------------------------------------------------------------------

i.  

prior written notice to the Administrative Agent,


ii.  

(i) payment to the Affected Bank of the purchase price agreed between it and the
Replacement Bank (or, failing such agreement, a purchase price in the amount of
the outstanding principal amount of the Affected Bank’s Loans and accrued
interest thereon to the date of payment) by the Replacement Bank plus (ii)
payment by Borrower of all Obligations (other than principal and interest with
respect to Loans) then due to the Affected Bank or accrued for its account
hereunder or under any other Loan Document,


iii.  

satisfaction of the provisions set forth in Section 11.10, and


iv.  

payment by Borrower to the Affected Bank and the Administrative Agent of all
reasonable out-of-pocket expenses in connection with such assignment and
assumption (including the recordation fee described in Section 11.10),


assign and delegate all its rights and obligations under this Agreement and any
other Credit Document to which it is a party (including its outstanding Loans)
to the Replacement Bank (such assignment to be made without recourse,
representation or warranty), and the Replacement Bank shall assume such rights
and obligations, whereupon the Replacement Bank shall in accordance with Section
11.10 become a party to each Credit Document to which the Affected Bank is a
party and shall have the rights and obligations of a Bank thereunder and the
Affected Bank shall be released from its obligations hereunder and each other
Credit Document to the extent of such assignment and delegation.

Section 11.19 Confidentiality. The Administrative Agent and the Banks shall hold
all non-public information provided to them by Borrower pursuant to or in
connection with this Agreement in accordance with their customary procedures for
handling confidential information of this nature, but may make disclosure to any
of their examiners, regulators, Affiliates, outside auditors, counsel and other
professional advisors in connection with this Agreement or any other Credit
Document or as reasonably required by any potential bona fide transferee,
participant or assignee, or in connection with the exercise of remedies under a
Credit Document, or to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 11.19), or to
any nationally recognized rating agency that requires access to information
about a Bank’s investment portfolio in connection with ratings issued with
respect to such Bank, or as requested by any governmental agency or
representative thereof or pursuant to legal process; provided, however, that
unless specifically prohibited by applicable law or court order, the
Administrative Agent and each Bank shall use reasonable efforts to promptly
notify Borrower of any request by any governmental agency or representative
thereof (other than any such request in connection with an examination of the
financial condition of the Administrative Agent or such Bank by such
governmental agency) for disclosure of any such non-public information and,
where practicable, prior to disclosure of such information. Prior to any such
disclosure pursuant to this Section 11.19, the Administrative Agent and each
Bank shall require any such bona fide transferee, participant and assignee
receiving a disclosure of non-public information to agree, for the benefit of
Borrower, in writing to be bound by this Section 11.19; and to require such
Person to require any other Person to whom such Person discloses such non-public
information to be similarly bound by this Section 11.19.

61

--------------------------------------------------------------------------------

        Notwithstanding anything herein to the contrary, “confidential
information” shall not include, and the Administrative Agent and each Bank may
disclose to any and all persons, without limitation of any kind, any information
with respect to the U.S. federal income tax treatment and U.S. federal income
tax structure of the transactions contemplated hereby and all materials of any
kind (including opinions or other tax analyses) that are provided to the
Administrative Agent or such Bank relating to such tax treatment and tax
structure.

Section 11.20 Rights and Liabilities of Documentation Agents and Syndication
Agents. Neither Documentation Agents nor Syndication Agents have any special
rights, powers, obligations, liabilities, responsibilities or duties under this
Agreement as a result of acting in the capacity of Documentation Agents or
Syndication Agents, as applicable, other than those applicable to them in their
capacity as Banks hereunder. Without limiting the foregoing, neither
Documentation Agents nor Syndication Agents shall have or be deemed to have a
fiduciary relationship with any Bank. Each Bank hereby makes the same
acknowledgments and undertakings with respect to Documentation Agents and the
Syndication Agents as it makes with respect to the Administrative Agent and any
directors, officers, agents and employees of the Administrative Agent in Section
10.5.

Section 11.21 Severability of Provisions. Any provision in this Agreement or any
other Credit Document that is held to be inoperative, unenforceable, or invalid
in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Agreement and the
other Credit Documents are declared to be severable.

— Remainder of Page Intentionally Left Blank —

[Signature Page Follows]

62

--------------------------------------------------------------------------------


EXHIBIT A


3 YEAR NOTE

August [__], 2001

        FOR VALUE RECEIVED, the undersigned, Black Hills Corporation, a South
Dakota corporation (“Borrower”), promises to pay to the order of
[_________________] (the “Bank”) on the Termination Date of the hereinafter
defined Credit Agreement, at the principal office of ABN AMRO Bank N.V., in New
York, New York, in accordance with Section 4.1 of the Credit Agreement (as
hereafter defined), the aggregate unpaid principal amount of all Loans made by
the Bank to Borrower pursuant to the Credit Agreement, together with interest on
the principal amount of each Loan from time to time outstanding hereunder at the
rates, and payable in the manner and on the dates, specified in the Credit
Agreement.

        The Bank shall record on its books or records or on a schedule attached
to this Note, which is a part hereof, each Loan made by it pursuant to the
Credit Agreement, together with all payments of principal and interest and the
principal balances from time to time outstanding hereon, whether the Loan is a
Base Rate Loan or a Eurodollar Loan, and the interest rate and Interest Period
applicable thereto, provided that prior to the transfer of this Note all such
amounts shall be recorded on a schedule attached to this Note. The record
thereof, whether shown on such books or records or on a schedule to this Note,
shall be shall be prima facie evidence of the same; provided, however, that the
failure of the Bank to record any of the foregoing or any error in any such
record shall not limit or otherwise affect the obligation of Borrower to repay
all Loans made to it pursuant to the Credit Agreement together with accrued
interest thereon.

        This Note is one of the Notes referred to in the 3 Year Credit Agreement
dated as of August 28, 2001, among Borrower, ABN AMRO Bank N.V., as
Administrative Agent, U.S. Bank, National Association and The Bank of Nova
Scotia, as Documentation Agents, Union Bank of California, N.A. and Bank of
Montreal, as Syndication Agents and the financial institutions party thereto
(the “Credit Agreement”), and this Note and the holder hereof are entitled to
all the benefits provided for thereby or referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Credit Agreement. This Note shall be governed by and construed
in accordance with the internal laws of the State of New York.

        Prepayments may be made hereon and this Note may be declared due prior
to the expressed maturity hereof, all in the events, on the terms and in the
manner as provided for in the Credit Agreement.

— Remainder of Page Intentionally Left Blank —[Signature
Page Follows]

63

--------------------------------------------------------------------------------

        The Borrower hereby waives demand, presentment, protest or notice of any
kind hereunder.

          


          BLACK HILLS CORPORATION,
a South Dakota corporation


          By: _____________________________
        Name:____________________________
        Title:___________________________


64

--------------------------------------------------------------------------------


EXHIBIT B


COMPLIANCE CERTIFICATE

        This Compliance Certificate is furnished to ABN AMRO Bank N.V., as
Administrative Agent pursuant to the Credit Agreement dated as of August 28,
2001, among Black Hills Corporation, a South Dakota corporation (“Borrower”),
ABN AMRO Bank N.V., as Administrative Agent, U.S. Bank, National Association and
The Bank of Nova Scotia, as Documentation Agents, Union Bank of California, N.A.
and Bank of Montreal, as Syndication Agents and the financial institutions party
thereto (the “Credit Agreement”). Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Credit Agreement.

        THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.  

I am the duly elected or appointed ___________________of Borrower;


2.  

I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;


3.  

The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and


4.  

Schedule 1 attached hereto sets forth financial data and computations evidencing
compliance with certain covenants of the Credit Agreement, all of which data and
computations are true, complete and correct. All computations are made in
accordance with the terms of the Credit Agreement.


        Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        The foregoing certifications, together with the computations set forth
in Schedule 1 hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this ___________day of
__________, 200_.

          ____________________________________________


65

--------------------------------------------------------------------------------


SCHEDULE 1 TO COMPLIANCE CERTIFICATE

Compliance Calculations for Credit Agreement


CALCULATION AS OF ________ __,200_


A.  Liens (Sec. 7.9(c), (d), and (g))

  1.  Liens securing taxes or assessments or other      _____________ (Answer should be yes)
      government charges or levies equal to or less
      than $20,000,000 (Section 7.9(c))

  2.  Liens securing judgments or awards or surety      _____________ (Answer should be yes)
      or appeal bonds issued in connection therewith
      equal to or less than $20,000,000 (Section
      7.9(d))

  3.  Is the aggregate amount of Indebtedness and       _____________ (Answer should be yes)
      other obligations consisting of (i) the
      deferred purchase price of newly acquired
      property or incurred to finance the
      acquisition of personal property of Borrower
      used in the ordinary course of business of
      such Borrower, (ii) Capitalized Lease
      Obligations, and (iii) the performance of
      tenders, statutory obligations, bids, leases
      or other similar obligations (other than for
      borrowed money) entered into in the ordinary
      course of business or to secure obligations on
      performance bonds which is secured by Liens
      equal to or less than 5% of Consolidated
      Assets as reflected on the most recent balance
      sheet delivered by Borrower (Section 7.9(g)).

B.  Sale and Leasebacks (Section 7.11)

  1.  Aggregate obligations under all Sale and         $_____________  (Line B1 not to exceed
      Leasebacks arrangements (other than synthetic                     $30,000,000)
      lease transactions excluded by Section 7.11)

C.  Sale of Assets (Section 7.12)

  1.  Net book value of assets (other than             $_____________  (Line C1 not to exceed
      inventory, reserves and electricity in the                       10% of total consolidated
      ordinary course of business) sold during this                    assets)
      fiscal year

D.  Permitted Investments (Section 7.14)


65

--------------------------------------------------------------------------------


  1. Aggregate amount of Investments in Marketing     $_____________
     Subsidiaries made after Effective Date of the
     Related Credit Agreement (Section 7.14(o)(ii))

  2. Investments consisting of Guaranties of          $_____________
     Indebtedness of Marketing Subsidiaries
     existing on Effective Date of the Related
     Credit Agreement

  3. Intercompany loans permitted pursuant to         $_____________   Line E3
     Section 7.15(e)(iii) owing by Marketing
     Subsidiaries (Line E3)

  4. Outstanding L/C Obligations attributable to      $_____________
     Marketing Subsidiary Letters of Credit

  5. Sum of Lines D1, D2, D3 and D4                   $_____________

  6. Is Line D5 equal to or less than $100,000,000?    _____________  (Answer should be yes)

  7. Aggregate amount of Investments in Persons       $_____________  (Line D7 not to exceed
     engaged in the lines of business described in                     $20,000,000)
     clause (xii) of Section 7.8 (Section 7.14(k))

E.  Permitted Indebtedness (Section 7.15)

 1.  Secured Indebtedness except as set forth on      $_____________  (Line E1 not to exceed 5%
     Schedule 7.15(b): (i) of BHP (ii) evidencing                      of Consolidated Assets)
     the deferred purchase price of newly acquired
     property or incurred to finance the
     acquisition of personal property of Borrower
     or a Subsidiary used in the ordinary course of
     business of the Borrower of a Subsidiary,
     (iii) constituting Capitalized Lease
     Obligations or with respect to synthetic (or
     similar type) lease transactions, or (iv)
     incurred in connection with the performance of
     tenders, statutory obligations, bids, leases
     or other similar obligations (other than for
     borrowed money) entered into in the ordinary
     course of business or to secure obligations on
     performance bonds (Section 7.15(c))

 2.  Intercompany loans owing by Borrower (Section    $_____________  (Must be subordinated to
     7.15(e)(i)(x))                                                   Obligations)


66

--------------------------------------------------------------------------------


 3.  Intercompany Indebtedness owing by Marketing     $_____________ (Line E3 not to exceed
     Subsidiaries to Subsidiaries (Section                            the difference between
     7.15(e)(iii))                                                   (i) $100,000,000 less
                                                                     (ii) the sum of  Lines
                                                                     E4, D1 and D4)

 4.  Indebtedness consisting of Guarantees            $_____________ (Line E4 not to exceed
     (including Long-Term Guaranties) of Marketing                    the difference between
     Subsidiary Indebtedness  (Section 7.15(f))                      (i) $100,000,000 less
                                                                     (ii) the sum of Lines E3
                                                                     and D1)

 5.  Indebtedness of Marketing Subsidiaries under     $_____________ (Line E5 not to exceed
     Marketing Subsidiary Excluded Credit                            Marketing Subsidiary
     Facilities (Section 7.15(g))                                    Indebtedness Limit)

F. Consolidated Net Worth (Section 7.16)

 1.  Consolidated Net Worth                           $_____________

 2.  50% of aggregate Consolidated Net Income, if     $_____________
     positive, from and including April 1, 2003

 3.  Does Line F1 exceed sum of (i) $475,000,000       _____________ (Answer should be yes)
     plus (ii) line F2

G.  Recourse Leverage Ratio (Section 7.17)

 1.  consolidated Indebtedness                        $_____________

 2.  Non-Recourse Indebtedness                        $_____________

 3.  Recourse Indebtedness (Line G1 minus Line G2)    $_____________

 4.  Indebtedness of Marketing Subsidiaries under     $_____________ (Not to exceed Marketing
     Marketing Subsidiary Excluded Credit                            Subsidiary Indebtedness
     Facilities (Line E5)                                            Limit)

 5.  Consolidated Net Worth                           $_____________

 6.  Capital (Line G3 minus Line G4 plus Line G5)     $_____________

 7.  Recourse Leverage Ratio                           ________:1.00 (ratio of (A) difference
                                                                      between (x) Line G3 minus
                                                                      (y) Line G4 to (B) Line
                                                                      G6 not to exceed 0.65 to
                                                                      1.00)
H. Fixed Charge Coverage Ratio (Section 7.18)



67

--------------------------------------------------------------------------------


  1. Consolidated Net Income for past four fiscal     $_____________
     quarters

  2. Income taxes for past four fiscal quarters (to   $_____________
     the extent subtracted in calculating H1)

  3. Consolidated Interest Expense for past four      $_____________   Insert amount from Line
     fiscal quarters (to the extent subtracted in                      H18
     calculating H1)

  4. Amortization expense for intangible assets       $_____________
     for past four fiscal quarters (to the extent
     subtracted in calculating H1)

  5. Depreciation expense for past four fiscal
     quarters (to the extent subtracted in
     calculating H1)

  6. Losses on sales of assets (excluding sales in    $_____________
     the ordinary course of business) and other
     extraordinary losses for past four fiscal
     quarters (to the extent subtracted in
     calculating H1)

  7. Interest income for past four fiscal quarters    $_____________
     arising from traditional investment activities
     with banks, investment banks and other
     financial institutions or relating to
     governmental or other marketable securities
     (to the extent added in calculating H1)

  8. Gains on sales of assets (excluding sales in     $______________
     the ordinary course of business) and other
     extraordinary gains for past four fiscal
     quarters (to the extent added in calculating
     H1)

  9. Maintenance Capital Expenditures for past        $______________
     four fiscal quarters

 10. Without duplication, any payments made by a      $______________
     Consolidated Subsidiary constituting a
     repayment of principal Indebtedness (other
     than (x) the Obligations and (y) repayments of
     principal made with the proceeds of a
     refinancing of such Indebtedness otherwise
     permitted pursuant to this Agreement) or with
     respect to a reserve, and


68

--------------------------------------------------------------------------------


 11.  Without duplication, any other mandatory         $_____________
      payment made by a Consolidated Subsidiary in
      such period not included as an expense or loss
      in calculating Consolidated Net Income

 12.  Consolidated EBITDA (sum of Lines H1, H2, H3,    $_____________
      H4, H5 and H6 less sum of Lines H7, H8, H9,
      H10 and H11)

 13.  Restricted Earnings for the past four fiscal     $_____________
      quarters

 14.  Adjusted Consolidated EBITDA (Line H12 minus     $_____________
      Line H13)

 15.  All interest charges (including capitalized      $_____________
      interest, imputed interest charges with
      respect to Capitalized Lease Obligations and
      all amortization of debt discount and expense
      and other deferred financing charges) of the
      Borrower and its Subsidiaries on a
      consolidated basis for such period determined
      in accordance with GAAP, other than interest
      charges relating to Non-Recourse Indebtedness

 16.  All commitment or other fees payable in          $_____________
      respect of the issuance of standby letters of
      credit or other credit facilities for the
      account of the Borrower or its Subsidiaries

 17.  Net costs/expenses incurred by the Borrower      $_____________
      and its Subsidiaries under Derivative
      Arrangements

 18.  Consolidated Interest Expense (Sum of Lines      $_____________
      H15, H16 and H17)

 19.  The aggregate amount of all mandatory            $_____________
      scheduled payments (whether designated as
      payments or prepayments) and scheduled sinking
      fund payments with respect to principal of any
      Recourse Indebtedness of the Borrower or its
      Subsidiaries (including payments in the nature
      of principal under Capital Leases) for the
      last 4 quarters

 20.  Consolidated Fixed Charges (Sum of Lines H18     $_____________
      and H19)

 21.  Fixed Charge Coverage Ratio (ratio of Lines       ________:1.00  (ratio must not be less
      H14 to (ii) Line H20)                                             than 1.50 to 1.00)



69

--------------------------------------------------------------------------------

EXHIBIT C


ASSIGNMENT AND ASSUMPTION

        This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

        For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1.  

Assignor:______________________________


2.  

Assignee: _____________________________


        [and is an Affiliate/Approved Fund of [identify Lender]1]

3.  

Borrower(s): Black Hills Corporation


4.  

Administrative Agent: ABN AMRO Bank N.V., as the administrative agent under the
Credit Agreement


5.  

Credit Agreement: The Credit Agreement dated as of August 28, 2001 among Black
Hills Corporation, the Lenders parties thereto, and ABN AMRO Bank N.V., as
Administrative Agent, as amended.


6.  

Assigned Interest:


Amount of
Commitment/Loans of
Assignor prior to Trade
Date

--------------------------------------------------------------------------------

Amount of
Commitment/Loans of
Assignee prior to
Trade Date

--------------------------------------------------------------------------------

Amount of
Commitment/Loans
Assigned

--------------------------------------------------------------------------------

Amount of
Commitment/Loans of
Assignor after Trade
Date

--------------------------------------------------------------------------------

Amount of
Commitment/Loans of
Assignee after Trade
Date

--------------------------------------------------------------------------------

$     $    $    $     $    

[7. Trade Date: ______________]2

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

70

--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

          ASSIGNOR
        [NAME OF ASSIGNOR]


          By:__________________________
           Title:

        ASSIGNEE
        [NAME OF ASSIGNEE]

        By:______________________
           Title:


[Consented to and]3 Accepted:

ABN AMRO Bank N.V., as
Administrative Agent

By:_________________________
Title:

[Consented to:]4

_________________

1 Select as applicable.

2To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

3To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.

71

--------------------------------------------------------------------------------

BLACK HILLS CORPORATION

By:___________________________
      Title:

[ISSUING AGENTS]

By: ______________________________
      Title:

72

--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.     Representations and Warranties.

        1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.

        1.2 Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 7.6 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is not a United
States person (as defined in Section 7701(a)(30) of the Code), it shall have
attached to the Assignment and Assumption the documentation specified in Section
11.1(b) of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

73

--------------------------------------------------------------------------------


SCHEDULE 1


PRICING GRID

If the Level
Status Is

--------------------------------------------------------------------------------

The Facility Fee
Rate is:

--------------------------------------------------------------------------------

The
Utilization
Fee Rate
is:

--------------------------------------------------------------------------------

The Eurodollar
Margin is:

--------------------------------------------------------------------------------

The Base Rate
Margin is:

--------------------------------------------------------------------------------

Level I Status      0 .100%  0 .100%  0 .400%  0 .000% Level II Status    0
.125%  0 .125%  0 .475%  0 .000% Level III Status    0 .150%  0 .150%  0 .600%
 0 .000% Level IV Status    0 .175%  0 .200%  0 .700%  0 .000% Level V Status  
 0 .250%  0 .250%  0 .750%  0 .000% Level VI Status    0 .6725%  0 .500%  1
.400%  0 .400%

        Each change in a rating shall be effective as of the date it is
announced by the applicable rating agency.

        In the event that the Moody’s Rating and the S&P Rating fall in
consecutive Levels, the rating falling in the lower Level (with Level I being
the highest Level and Level VI being the lowest Level) shall govern for purposes
of determining the applicable pricing pursuant to the above pricing grid. In the
event that the Moody’s Rating and the S&P Rating fall in non-consecutive Levels,
the Level immediately above the Level in which the lower rating falls (with
Level I being the highest Level and Level VI being the lowest Level) shall
govern for purposes of determining the applicable pricing pursuant to the above
pricing grid.

74

--------------------------------------------------------------------------------


SCHEDULE 4
ADMINISTRATIVE AGENT’S NOTICE AND PAYMENT INFORMATION

Part A – Payments

Loan Repayments, Interest, Fees:

          ABN AMRO Bank N.V.
        New York, NY
        ABA # 026009580
        F/O ABN AMRO Bank, N.V.
        Chicago Branch CPU
        Account # 650-001-1789-41
        Reference: Agency Services Black Hills Corporation


Part B - Notices

Notices related to commitments, covenants or extensions of expiry/termination
dates:

          ABN AMRO Bank N.V.
        208 South LaSalle Street, Suite 1500
        Chicago, IL 60604-1003
        Attn: Agency Services
        E-Mail: beata.konopko@abnamro.com
        FAX: (312)-992-5157


          ABN AMRO Bank N.V.
        208 South LaSalle Street, Suite 1500
        Chicago, IL 60604-1003
        Attn: Credit Administration
        E-Mail: kenneth.keck@abnamro.com
        FAX: 312-992-5111


          ABN AMRO Bank N.V.
        4400 Post Oak Parkway
        Suite 1500
        Houston, TX 77027
        Attention: Frank TJ van Deur
        Facsimile: 832-681-7141


Notices related to Loans, Letters of Credit and Fees:

75

--------------------------------------------------------------------------------

          ABN AMRO Bank N.V.
        208 South LaSalle Street, Suite 1500
        Chicago, IL 60604-1003
        Attn: Agency Services
        E-Mail: beata.konopko@abnamro.com
        FAX: 312-992-5157


Address for all Required Executed Documentation and Financial Information:

          ABN AMRO Bank N.V.
        208 South LaSalle Street, Suite 1500
        Chicago, IL 60604-1003
        Attn: Credit Administration
        E-Mail: kenneth.keck@abnamro.com
        FAX: 312-992-5111


76

--------------------------------------------------------------------------------


SCHEDULE 5.2


BLACK HILLS CORPORATION SUBSIDIARIES


                                                                          Description of
                                                                           Subsidiary's
                                                                           Authorized
                                                            BHC's       Capital Stock, if
     Subsidiary Name                   State of Origin    Ownership     not wholly owned
     ---------------                   ---------------    ---------    ------------------

1.  Acquisition Partners, L.P.             New York       100%                     N/A
2.  Adirondack Hydro Development           Delaware       100%                     N/A
    Corporation
3.  Adirondack Hydro-Fourth Branch, LLC    New York       100%                     N/A
4.  Adirondack Operating Services, LLC     New York       100%                     N/A
5.  BHFC Publishing, LLC                   Delaware       100%                     N/A
6   Black Hills Berkshire, LLC             Delaware       100%                     N/A
7.  Black Hills Capital Development, Inc.  Illinois       100%                     N/A
8.  Black Hills Colorado, LLC              Delaware       100%                     N/A
9.  Black Hills Energy Pipeline, LLC       Delaware       100%                     N/A
10. Black Hills Energy Resources, Inc.     South Dakota   100%                     N/A
11. Black Hills Energy Terminal, LLC       South Dakota   100%                     N/A
12. Black Hills Energy, Inc.               South Dakota   100%                     N/A
13. Black Hills Exploration and            Wyoming        100%                     N/A
    Production, Inc.
14. Black Hills Fiber Systems, Inc.        South Dakota   100%                     N/A
15  Black Hills Fibercom, LLC              South Dakota   51%         Black Hills Fibercom, LLC
                                                                      has a single class of units
                                                                      of membership of which 41
                                                                      units are issued and
                                                                      outstanding.  Black Hills
                                                                      Corporation indirectly holds
                                                                      21 units.
16  Black Hills Fountain Valley, LLC       Delaware       100%                     N/A
17  Black Hills Generation, Inc.           Delaware       100%                     N/A
    (formerly Black Hills Energy
    Capital, Inc.)



77

--------------------------------------------------------------------------------



18  Black Hills Harbor, LLC                Delaware       100%     .            N/A
19  Black Hills High Desert, Inc.          Delaware       100%                  N/A
20  Black Hills Idaho Operations, LLC      Delaware       100%                  N/A
21  Black Hills Independent Power Fund,    Texas          100%                  N/A
    Inc.
22  Black Hills Independent                Texas          100%                  N/A
    Power Fund II, Inc.
23  Black Hills Kilgore Energy Pipeline,   Delaware       100%                  N/A
    LLC
24  Black Hills Kilgore Pipeline, Inc.     Delaware       100%                  N/A
25  Black Hills Kilgore Pipeline           Texas          100%                  N/A
    Company, L.P.
26  Black Hills Long Beach, Inc.           Delaware       100%                  N/A
27  Black Hills Millennium Pipeline, Inc.  South Dakota   100%                  N/A
28  Black Hills Millennium Terminal, Inc.  South Dakota   100%                  N/A
29  Black Hills Nevada Operations, LLC     Delaware       100%                  N/A
30  Black Hills Nevada Real Estate         Delaware       100%                  N/A
    Holdings, LLC
31  Black Hills Nevada, LLC                Delaware       100%                  N/A
32  Black Hills North America, Inc.        Delaware       100%                  N/A
33. Black Hills Ontario, LLC               Delaware       50%      Black Hills Ontario, LLC has
                                                                   a single class of units of
                                                                   membership, of which 100
                                                                   units are issued and
                                                                   outstanding.  Black Hills
                                                                   Corporation indirectly holds
                                                                   50 units.
34. Black Hills Operating Company, LLC     Delaware       100%                  N/A
35. Black Hills Power, Inc.                South Dakota   100%                  N/A
36. Black Hills Publishing Montana, LLC    Delaware       100%                  N/A
37. Black Hills Southwest, LLC             Delaware       100%                  N/A
38  Black Hills Valmont Colorado, Inc.     Delaware       100%                  N/A
39. Black Hills Wyoming, Inc.              Wyoming        100%                  N/A
    (formerly Black Hills Generation,
    Inc.)



78

--------------------------------------------------------------------------------



40. Daksoft, Inc.                          South Dakota   100%                 N/A

41. Desert Arc I, LLC                      Delaware       50%     Desert Arc I, LLC has a
                                                                  single class of units of
                                                                  membership, of which Black
                                                                  Hills Corporation indirectly
                                                                  holds 50%.
42. Desert Arc II, LLC                     Delaware       50%     Desert Arc II, LLC has a
                                                                  single class of units of
                                                                  membership, of which Black
                                                                  Hills Corporation indirectly
                                                                  holds 50%.
43. E-Next A Equipment Leasing Company,    Delaware       100%                 N/A
    LLC
44. EIF Investors, Inc.                    Delaware       100%                 N/A
45. Enserco Energy Inc.                    South Dakota   100%                 N/A
46. Fountain Valley Power, L.L.C.          Delaware       100%                 N/A
47. Harbor Cogeneration Company            California     100%                 N/A
48. Hudson Falls, LLC                      New York       100%                 N/A
49. ICPM, Inc.                             Illinois       100%                 N/A
50. Indeck Auburndale, LLC                 Delaware       100%                 N/A
51. Indeck Gordonsville, LLC               Delaware       100%                 N/A
52. Indeck North American Power Fund, LP   Delaware       100%                 N/A
53. Indeck Hills North American Power      Delaware       100%                 N/A
    Partners, LP
54. Indeck Pepperell Power Associates,     Delaware       100%                 N/A
    Inc.
55. Landrica Development Company           South Dakota   100%                 N/A
56. Las Vegas Cogeneration Energy          Delaware       100%                 N/A
    Financing, LLC
57. Las Vegas Cogeneration II, LLC         Delaware       100%                 N/A
58. Las Vegas Cogeneration Limited         Nevada         50%     Black Hills Corporation
    Partnership                                                   indirectly owns 50% of the
                                                                  85% general partnership
                                                                  interest, and 50% of the 15%
                                                                  limited partnership interest.
59. Mallon Oil Company                     Colorado       100%                 N/A
60. Mallon Resources Corporation           Coloardo       100%                 N/A
61. Middle Falls Corporation               New York       100%                 N/A
62. Middle Falls II, LLC                   New York       100%                 N/A



79

--------------------------------------------------------------------------------


63. Middle Falls Limited Partnership       New York       50%    Black Hills Corporation
                                                                 indirectly holds a 1%
                                                                 general partner interest, or
                                                                 50% of the 2% general
                                                                 partnership interest of
                                                                 Middle Falls Limited
                                                                 Partnership, and a 49%
                                                                 limited partner interest, or
                                                                 50% of the 98% limited
                                                                 partnership interest.
64. Middle Falls Partners, LLC             New York       50%    Middle Falls Partners, LLC
                                                                 has a single class of units
                                                                 of membership, of which
                                                                 Black Hills Corporation
                                                                 indirectly holds 50%.
65. Millennium Pipeline Company, L.P.      Texas          100%                N/A
66. Millennium Terminal Company, L.P.      Texas          100%
67. NHP, L.P.                              New York       100%                N/A
68. North American Funding, L.L.C.         Delaware       100%                N/A
69. Northern Electric Power Company, L.P.  New York       50     Black Hills Corporation
                                                                 indirectly owns a 49.5%
                                                                 limited partner interest, or
                                                                 50% of the 99% limited
                                                                 partnership interest of
                                                                 Northern Electric Power
                                                                 Company, L.P., and a 0.5%
                                                                 general partner interest, or
                                                                 50% of the 1% general
                                                                 partnership interest.
70. NYSD Limited Partnership               New York       100%                N/A
71. NYSD Partners, LLC                     New York       100%                N/A
72. Sissonville Corporation                New York       100%                N/A
73. Sissonville II, LLC                    New York       100%                N/A
74. Sissonville Limited Partnership        New York       100%                N/A
75. Sissonville Partners, LLC              New York       100%                N/A
76. South Glens Falls Limited Partnership  New York       50%    Black Hills Corporation
                                                                 indirectly owns a 49.5%
                                                                 limited partnership interst,
                                                                 or 50% of the 99% limited
                                                                 partnership interest of
                                                                 South Glens Falls Limited
                                                                 Partnership, and a 0.5%
                                                                 general partner interest, or
                                                                 50% of the 1% general
                                                                 partnership interest.
77. South Glens Falls, LLC                 New York       100%                N/A
78. State Dam Corporation                  New York       100%                N/A
79. State Dam II, LLC                      New York       100%                N/A
80. Sunco, Ltd., a limited liability       Nevada         100%                N/A
    company
81. VariFuel, LLC                          South Dakota   100%                N/A
82. Warrensburg Corporation                New York       100%                N/A
83. Warrensburg Hydro Power Limited        New York       100%                N/A
    Partnership
84. Warrensburg II Corporation             New York       100%                N/A
85. Wyodak Resources Development Corp.     Delaware       100%                N/A




80

--------------------------------------------------------------------------------


SCHEDULE 5.5


LITIGATION AND LABOR CONTROVERSIES

    1.        Hell Canyon Fire.

        In September 2001, a fire occurred in the southwestern Black Hills. It
is alleged that the fire occurred when a high voltage electrical span maintained
by Black Hills Power, Inc. (“BHP”) broke, and electrical arching from the
severed line ignited dry grass. The fire burned approximately 10,000 acres of
land owned by the Black Hills National Forest, the Oglala Sioux Tribe, and other
private landowners. The State of South Dakota initiated litigation against BHP,
in the Seventh Judicial Circuit Court, Fall River County, South Dakota, on or
about January 31, 2003. The Complaint seeks recovery of damages for alleged
injury to timber, fire suppression and rehabilitation costs. A claim for treble
damages is asserted with respect to the claim for injury to timber. A
substantial similar suit was filed against BHP by the United States Forest
Service, on June 30, 2003, in the United States District Court for the District
of South Dakota, Western Division. The Company’s investigation into the cause
and origin of the fire is still pending. The total amount of damages claimed by
the State of South Dakota is not specified in the Complaint. BHP has denied all
claims and will defend this matter, the outcome of which is uncertain. Mandatory
mediation of these claims has been set for August 20, 2003.

        A lawsuit was filed on behalf of the private landowners for property
damage, loss of winter grazing, and other fire-related damages, in an
unspecified amount. The governmental claims are presently under investigation.
The parties successfully mediated the private party claims for an amount that
was fully insured. BHP is insured for all these claims, subject to a $200,000
self-insured retention limit.

    2.        Black Hills Harbor, LLC — City of Long Beach

        In June 2000, the City of Long Beach, a municipal corporation in the
State of California, acting for the Port of Long Beach (“City”), brought suit
against Black Hills Harbor, LLC (“BH Harbor”) alleging breaches of a Partnership
Interest Purchase Agreement dated as of January 1, 1995 (“Agreement”), relating
to the amount and timing of certain contingent payments, if any, due the City.
The 1995 Agreement involved BH Harbor’s purchase of the City’s interest in
Harbor Cogeneration Company (“HCC”).

81

--------------------------------------------------------------------------------

        The Court ordered that the disputes must be resolved by arbitration in
accordance with the terms of the Agreement. On September 4, 2001 the City filed
a Demand for Commercial Arbitration (“Demand”) with the American Arbitration
Association. In its Demand the City claimed that it is entitled to an
unspecified portion of $3.5 million that HCC obtained in resolution of a dispute
with the City of Los Angeles. The demand also claims that the City is entitled
to the amount in a “tracking account” pursuant to a provision of the Agreement.
In the Demand, the City claimed that it was seeking over $9 million in relief.
In a letter the City sent to the American Arbitration Association on September
26, 2001, the City claimed that the amount “may exceed $12,000,000.00.”

        An arbitration proceeding was held in late April 2003. An Interim Award
from the arbitration was issued on July 17, 2003. The Arbitrators denied the
City of Long Beach’s claim for payment from the Tracking Account. The
Arbitrators found in favor of the City of Long Beach on its claim for a portion
of the settlement Black Hills Harbor reached with the City of Los Angeles.
Specifically, Black Hills Harbor will pay the sum of $664,731.00 plus
prejudgment interest at seven percent (7%) per annum simple from March 1, 1999
to the date of Final Award. Black Hills Harbor will also pay an undetermined
amount for attorneys’ fees and costs incurred by the City of Long Beach.

    3.        Enron Corp. Bankruptcy

        On December 2, 2001, Enron Corp. (“Enron”) and certain named affiliates
filed voluntary petitions for relief under Chapter 11 of Title 11 of the United
States Code, 11 U.S.C. §§ 101 through 1130 (the “Bankruptcy Code”) with the
United States Bankruptcy Court for the Southern District of New York. Included
among the entities seeking judicial protection are Enron subsidiaries having
contractual arrangements with subsidiaries of Black Hills Corporation, including
Enserco Energy, Inc., Las Vegas Cogeneration Limited Partnership, Black Hills
Pepperell Power Associates, Inc., Harbor Cogeneration Company, and Fountain
Valley Power, LLC. These contractual arrangements include: financial swaps;
agreements for the sale of physical gas and electric power; an electric power
tolling agreement; and agreements for the purchase and construction of the
Fountain Valley power project. While Enserco Energy, Inc. (“Enserco”) is a net
debtor of Enron North America Corp., under these arrangements, taken as a whole,
the Black Hills entities are net creditors of Enron and its subsidiaries. Along
with filing appropriate proofs of claim in the bankruptcy proceeding, Black
Hills Corporation will seek authority from the Bankruptcy Court to “net” or
“setoff” the rights and obligations of its subsidiaries with respect to the
debtor entities, and otherwise protect its legal interests.

        On or about March 28, 2003, Enron made a draw on the Enserco Letter of
Credit facility through Fortis Capital Corp., in the amount of $1.1 million. The
Company acquiesced in this action based upon its agreement with Enron that the
identical sum will be applied as a credit to the obligation of Enserco, and any
ultimate settlement agreement between the parties. From the inception of the
Enron bankruptcy, the parties had operated under the terms of a Standstill
Agreement by which Enron withheld action on the Letter of Credit facility
pending negotiations for possible settlement of claims involving affiliates of
each company.

        Negotiations are underway to reach a settlement of claims with Enron.

    4.        Grizzly Gulch Fire

82

--------------------------------------------------------------------------------

        On June 29, 2002, a forest fire began near Deadwood, South Dakota.
Before being contained more than eight days later, the fire consumed over 10,000
acres of public and private land, mostly consisting of rugged forested areas.
The fire destroyed approximately 7 homes, and 15 outbuildings. There were no
reported personal injuries. In addition, the fire burned to the edge of the City
of Deadwood, forcing the evacuation of the City of Deadwood, and the adjacent
City of Lead, South Dakota. These communities are active in the tourist and
gaming industries. Individuals were ordered to leave their homes, and businesses
were closed for a short period of time. On July 16, 2002, the State of South
Dakota announced the results of its investigation of the cause and origin of the
fire. The State asserted that the fire was caused by tree encroachment into and
contact with a transmission line owned and maintained by Black Hills Power, Inc.
(“BHP”).

        On September 6, 2002, the State of South Dakota commenced litigation
against BHP, in the Seventh Judicial Circuit Court, Pennington County, South
Dakota. The Complaint seeks recovery of damages for alleged injury to timber,
fire suppression and rehabilitation costs. A claim for treble damages is
asserted with respect to the claim for injury to timber. The total amount of
alleged damages is not specified.

        On March 3, 2003, the United States of America filed a similar suit
against BHP, in the United States District Court, District of South Dakota,
Western Division. The federal government’s Complaint likewise seeks recovery of
damages for alleged injury to timber, fire suppression and rehabilitation costs.
A similar claim for treble damages is asserted with respect to the claim for
injury to timber. The total amount of alleged federal damages is not specified.
In April 2003, the State of South Dakota intervened in the federal action.
Accordingly, the state court litigation will be stayed, and all governmental
claims will be tried in U.S. District Court.

        Additional claims could be made for individual and business losses
relating to injury to personal and real property, and lost income.

        BHP is completing its own investigation of the fire cause and origin,
and has requested access to the materials that form the basis for the assertions
of state and federal fire investigators. BHP’s investigation is continuing, but
based upon information currently available, BHP filed its Answer to the
Complaints of both the State and the federal government, denying all claims, and
asserting that the fire was caused by an independent intervening cause, or an
act of God. The Company expects to vigorously defend all claims brought by
governmental or private parties. Mandatory mediation of this matter has been set
for August 21, 2003.

        On April 11, 2003, a private civil action was filed against BHP by Dale
Stoneberger and Collette Stoneberger, asserting that the Grizzly Gulch Fire
caused damage to their real property located in Meade County, South Dakota. The
action was filed in the Fourth Judicial Circuit Court, Lawrence County, South
Dakota. The Complaint seeks recovery on the same theories asserted in the
governmental Complaints, but specifies no amount for a claim of damages. The
Company will vigorously defend this matter as well.

83

--------------------------------------------------------------------------------

    5.        FERC’s Investigations of Las Vegas Cogeneration LP:

    A.        Enron “Qualifying Facility” Status:

        On February 24, 2003, the Federal Energy Regulatory Commission (“FERC”)
issued an order initiating an investigation of Enron Corporation (“Enron”) and
its ownership of two qualifying cogeneration facilities, including Las Vegas
Cogeneration LP (“LVCLP”), which currently is a 50% indirect subsidiary of Black
Hills Corporation (“BHC”) and no longer is affiliated with Enron. Under FERC’s
qualifying facility (“QF”) regulations, direct and indirect electric utility
ownership interests in a QF may not exceed 50%. Prior to BHC’s acquisition of
its interests in LVCLP, 37.5% of LVCLP was indirectly owned by acknowledged
affiliates of Enron Corporation (“Enron”), which was an electric utility for at
least part of the time it owned those interests in LVCLP. Concurrent with
Enron’s acknowledged ownership of 37.5% of LVCLP, 50% of LVCLP was indirectly
owned by an entity represented to be composed of private persons but which was
“named similarly” to certain other entities that have been identified in recent
court and administrative proceedings as allegedly subject to Enron’s control.
FERC therefore initiated a proceeding to determine whether electric utility
ownership interests in LVCLP have exceeded the 50% level permitted by FERC’s QF
ownership criteria as a result of associations with Enron, its affiliates, and
their employees. FERC stated that if it finds that LVCLP failed to conform with
the QF ownership requirements, it will establish appropriate remedies. Such
remedies could include refunds with respect to power sales made during LVCLP’s
period of QF non-compliance.

        BHC believes that it and/or its affiliates have meritorious defenses to
any claim for a refund or other relief, and expects to defend such claims
vigorously. In any event, based on the information available, BHC believes that
the FERC investigation will have no material adverse effect on BHC’s financial
position or results of operations.

    B.        Order to Show Cause:

        On June 25, 2003, the Federal Energy Regulatory Commission (“FERC”)
issued an order to Enron Power Marketing, Inc. (“EPMI”), Enron Energy Services,
Inc. (“EES”), and a number of other market participants to show cause why their
behavior during January 1, 2000, to June 20, 2001, did not constitute gaming
and/or anomalous behavior, as defined in the tariffs of the California
Independent System Operator and California Power Exchange (the “FERC Show Cause
Order”). Las Vegas Cogeneration Limited Partnership (“LVCLP”, which currently is
a 50% indirect subsidiary of Black Hills Corporation (“BHC”) and is a qualifying
cogeneration facility, is among the named respondents in the FERC Show Cause
Order.

84

--------------------------------------------------------------------------------

        The FERC Show Cause Order alleges that EPMI and/or EES formed
partnerships and alliances with utilities, public power districts,
municipalities, and qualifying facilities and used the partnerships and
alliances to gain market share, acquire commercially sensitive data, acquire
decision-making authority, and promote reciprocal dealing and equity share of
profits, all in an effort to “game the market.” The FERC Show Cause Order
directs the named respondents to show cause, in a trial-type evidentiary
proceeding to be held before a FERC administrative law judge, why they should
not be found to have engaged in “gaming practices” in violation of the
California ISO’s and California PX’s tariffs. The FERC Show Cause Order
indicates that FERC will seek disgorgement of unjust profits associated with any
violations or other additional appropriate remedies.

        BHC acquired interests in LVCLP on August 31, 2001, a date following the
close of the period of inquiry under the FERC Show Cause Order. BHC and LVCLP
intend to vigorously defend against claims for a refund or other relief. In any
event, based on the information available, BHC believes that the proceeding
commenced by the FERC Show Cause Order will have no material adverse effect on
BHC’s financial position or results of operations.

    C.        Investigation of Anomalous Bidding Behavior and Practices:

        On June 25, 2003, the Federal Energy Regulatory Commission (“FERC”)
issued an order in Docket No. IN03-10-000 commencing an investigation into
“anomalous bidding behavior and practices” in the Western markets. Investigation
of Anomalous Bidding Behavior and Practices in the Western Markets, 103 FERC ¶
61,347 (2003) (the “Order”). In the proceeding, FERC Staff will investigate
entities that submitted bids for short-term power sales in excess of $250 per
megawatt in the markets operated by the California Independent System Operator
(“Cal ISO”) and California Power Exchange (“Cal PX”) during the period May 1,
2000, to October 2, 2000. Entities subject to investigation will be required to
demonstrate why such bids did not violate the Cal ISO’s and Cal PX’s market
monitoring and mitigation protocols (“MMIPs”). The Order directs FERC’s Office
of Market Oversight and Investigation to investigate these matters and to report
back to the Commission regarding its investigation. The Order states that FERC
will issue further orders, as may be appropriate. The Order further states that
if FERC identifies unjustified violations of the MMIPs, FERC will require that
unjust profits be disgorged, and FERC will also consider any additional
non-monetary remedies which may be appropriate. Subsidiaries of Enron
Corporation had contractual authority to dispatch or schedule power sales from
the Harbor Cogeneration facility and the Las Vegas Cogeneration facility (which
it owned indirectly) during these time frames. If Enron engaged in “anomalous
bidding behavior” utilizing power generated from one of these plants, it is
possible that FERC could look to the current owners of the generating facilities
for payment of refunds. We are monitoring this proceeding in order to evaluate
our potential exposure, and cannot predict the outcome at this time.

    6.     Commodity Futures Trading Commission (CFTC) Investigation: In the
Matter of Certain Trading by Energy and Power Marketing Firms

86

--------------------------------------------------------------------------------

        On or about February 28, 2003 the Company received a “Request for
Information” from the CFTC in connection with its industry-wide investigation of
certain trading and trade reporting practices of companies engaged in energy
marketing. The Request includes general items covering the practices and
policies of the Company from November 2000 to the present. Also included are
specific requests for information concerning the practices of a particular
employee who left the Company in July 2002. In certain respects, the Request
seeks voluminous information that will take significant time and effort to
compile. We expect to cooperate with the CFTC and supply the information
requested. On April 11, 2003, the Company disclosed to the CFTC information
indicating the appearance inaccurate reporting of transactions to trade
publications by former employees of the Company.

        On July 31, 2003 the CFTC issued its Order relative to Enserco Energy,
Inc., in connection with its industry-wide investigation of certain trading and
trade reporting practices of companies engaged in energy marketing. The Order
sets forth findings of fact as follows: (1) That Enserco violated Section
9(a)(2) of the Commodity Exchange Act by reporting false market information to
price reporting firms; (2) That by attempting to manipulate prices, Enserco
violated Sections 6(c), 6(d) and 9(a) (2) of the Act; (3) That the conduct
referenced in the Order was undertaken by three former Enserco traders between
at least May 2000 and June 2002. Black Hills Corporation and Enserco neither
admitted nor denied these findings. In settlement of a potential enforcement
action by the CFTC, however, Enserco agreed to pay a civil penalty in the amount
of $3,000,000. In addition, Enserco agreed to cease and desist from any
violation of the Act. Finally, the Order indicates that Enserco has, and will
continue to cooperate with the CFTC in its ongoing investigation

    7.        Cornerstone Propane Partners, L.P. Class Action Complaint

        On August 18, 2003, Cornerstone Propane Partners, L.P. filed a putative
class action suit in the U.S. District Court for the Southern District of New
York against 40 defendants, including Black Hills Corporation and Enserco Energy
Inc., alleging, among other things, that the defendants engaged in manipulation
in violation of the Commodities Exchange Act (the “CEA”) and that the defendants
aided and abetted violations of Section 22 of the CEA. The plaintiff is
requesting, among other things, certification of the matter as a class action,
damages and attorney’s fees. The Company has just received a copy of the
complaint and is analyzing its contents, but it is unable to assess what
implications, financial or otherwise, the suit may have on the Company.

87

--------------------------------------------------------------------------------


SCHEDULE 5.11


ENVIRONMENTAL MATTERS

None.

88

--------------------------------------------------------------------------------


SCHEDULE 7.9


EXISTING LIENS

1.  

Enserco Energy Inc. has granted a security interest in favor of Fortis Capital
Corp., with respect to Enserco Energy Inc.‘s personal property assets to secure
the $135,000,000 credit facility referred to in on Schedule 7.15.


2.  

Black Hills Energy Resources, Inc. has granted a security interest in favor of
Fortis Capital Corp., with respect to Black Hills Energy Resources, Inc.‘s
personal property assets to secure the $40,000,000 credit facility referred to
on Schedule 7.15.


3.  

Black Hills Power, Inc. Indenture of Mortgage and Deed of Trust has a first
mortgage lien on substantially all of the properties used in the electric
utility business excluding “Excepted Property.” Excepted property includes all
cash and securities; all contracts, leases and other agreements; all permits,
licenses, franchises and rights granted by governmental entities; all movable
equipment and parts including motor vehicles; all materials, supplies and
merchandise offered for sale in the ordinary course of business, fuel and other
consumables; all office furniture and office equipment, communications equipment
and computer equipment; all minerals, crops and timber harvested or extracted
from land; all leasehold interests; and all property not used in the electric
utility business.


4.  

Black Hills Exploration and Production has granted security interests in various
certificates of deposits for oil & gas leases and operations totaling less than
$150,000 in aggregate.


5.  

Wyodak Resources Development Corp. has granted a security interest in a
certificate of deposit in the amount of $398,000 to securitize its
self-insurance permit for black lung liability.


6.  

Black Hills Generation, Inc. (formerly known as Black Hills Energy Capital,
Inc.) has granted a security interest in a spare turbine currently housed at its
Arapahoe facility in Denver County, Colorado and certain related contracts,
chattel paper and general intangibles in the amount of $4.5 million to
securitize a loan from General Electric Capital Corporation.


7.  

Black Hills Wyoming, Inc. (formerly known as Black Hills Generation, Inc.) has
granted a security interest in its Gillette CT II facility and the associated
real property located in Campbell County, Wyoming and certain related inventory,
fixtures, contracts, chattel paper and general intangibles in the amount of
$27.5 million to securitize a loan from General Electric Capital Corporation.


89

--------------------------------------------------------------------------------


SCHEDULE 7.15


PERMITTED INDEBTEDNESS



(A) Indebtedness of Marketing Subsidiaries

1.    Enserco Energy Inc. Credit Facility with Fortis Capital Corp., BNP       $135,000,000
      Paribas and US Bank
2.    Black Hills Energy Resources, Inc. Credit Facility with Fortis Capital    $40,000,000
      Corp. (In addition there is a $12,500,000 overdraft line).


(B) Other Indebtedness

1.    Black Hills Corporation 6.5% senior unsecured notes                      $249,680,188
2.    Black Hills Power, Inc./Black Hills Wyoming, Inc. Note Payable to Bear       $941,503
      Paw Energy, LLC.
3.    Credit Agreement between Black Hills Colorado, LLC, the Bank Nova        $133,544,000
      Scotia, and various other banks.
4.    Black Hills Power, Inc. First Mortgage Bonds.                            $184,792,988
5.    Black Hills Power, Inc. Pollution Control Revenue Bonds.                  $24,500,000
6.    Black Hills Power, Inc. Environmental Improvement Revenue Bonds            $2,855,000
      (Floating Rate).
7.    Wyodak Resources Development Corp. reclamation and lease bond             $23,374,000
      obligations relating to its mining permits.
8.    Landrica Development Company reclamation bond obligation relating to       $2,981,974
      its mining permits.
9.    Black Hills Exploration and Production, Inc. miscellaneous performance       $500,000
      bonds and letters of credit relating to oil and gas well leases and
      operations.
10.   Term loan and letter of credit facility between Black Hills Fountain     $135,548,224
      Valley, LLC, Fountain Valley Power, LLC, and E-Next A Equipment
      Leasing Company, LLC and various banks (including Union Bank of
      California as agent bank).
11.   Northern Electric Power Co. L.P. project financing term loan secured      $61,432,848
      by the Hudson Falls generating plant.
12.   South Glens Falls LP project financing term loan secured by the South     $20,532,438
      Glens Falls generating plant.
13.   Black Hills Corporation lease payment obligation on the Wygen 1          $140,000,000
      facility.
14.   Black Hills Corporation guarantee in favor of Cheyenne Light, Fuel and     $5,000,000
      Power in connection with performance of the Wygen 1 Power Purchase
      Agreement.
15.   Black Hills Corporation guarantee in favor of Nevada Power Company in        $749,970
      connection with Las Vegas Cogen II interconnection agreement.
16.   Black Hills Corporation guarantee in favor of El Paso Merchant Energy,     $2,500,000
      L.P. in connection with Enserco Energy  Inc. agreements with El Paso
      Merchant Energy, L.P.



90

--------------------------------------------------------------------------------



17.    Enserco Energy Inc. guarantee related to Canadian goods and services     $1,000,000
       tax surety bond.
18.    Credit Agreement Among Black Hills Wyoming, Inc. and General Electric   $26,783,854
       Capital Corporation.
19.    Credit Agreement among Black Hills Generation, Inc. and General          $4,429,688
       Electric Capital Corporation.
20.    Note payable from Black Hills Generation, Inc. for Las Vegas             $2,484,326
       Cogeneration II sewer fee.
21.    Mallon Resources Corporation Master Rental Agreement with Universal      $3,892,000
       Compression, Inc.



91

--------------------------------------------------------------------------------


SCHEDULE 7.19


RESTRICTIONS ON DISTRIBUTIONS AND EXISTING NEGATIVE PLEDGES

1.  

Enserco Energy Inc. has granted a security interest in favor of Fortis Capital
Corp., with respect to Enserco Energy Inc.‘s personal property assets to secure
the $135,000,000 credit facility referred to in on Schedule 7.15. Until the
earlier of September 30, 2003 or an amendment to the Fortis agreement, Enserco
Energy Inc. is prohibited from making cash distributions to its parent in excess
of its net income earned after June 30, 2003.


2.  

Black Hills Energy Resources, Inc. has granted a security interest in favor of
Fortis Capital Corp., with respect to Black Hills Energy Resources, Inc.‘s
personal property assets to secure the $40,000,000 credit facility referred to
on Schedule 7.15.


3.  

Black Hills Power, Inc. Indenture of Mortgage and Deed of Trust contains a
provision which prohibits the payment of dividends should the Company’s retained
earnings amount not meet certain minimal levels. Currently the Company is
required to maintain a retained earnings level of greater than $318,000 for
dividend payments to be allowed under the indenture.


4.  

Substantially all of Black Hills Generation, Inc.‘s project finance
subsidiaries’ nonrecourse debt contains restrictions which prohibit
distributions unless certain financial covenants limits are met.


5.  

Black Hills Corporation is prohibited (with certain exceptions) under its
indenture related to its 6.5% Notes due 2013 issued on May 16, 2003 from
pledging the capital stock of any of its subsidiaries unless it equally and
ratably also secures the notes and all other parity indebtedness.


Dividends on Black Hills Corporation’s preferred stock must be paid or declared
and set apart for payment before any dividends may be paid or declared and set
apart for payment on the Company’s common stock. The Company’s preferred stock
is cumulative.

92

--------------------------------------------------------------------------------


SCHEDULE 7.14
EXISTING INVESTMENTS

1.  

Landrica Development Company holds a $450,000 equity investment in Phase
Technology, LLC.


2.  

Landrica Development Company holds a $50,000 equity investment in Genesis Equity
Fund, LLC.


3.  

Black Hills Corporation holds investments in life insurance policies and
nonqualified deferred compensation plan accounts in the amount of $2,911,578.


4.  

Black Hills Power, Inc. holds investments in life insurance policies and
nonqualified deferred compensation plan accounts in the amount of $2,859,648.


5.  

Black Hills Power, Inc. holds long-term notes receivable in the amount of
$267,613.


6.  

Wyodak Resources Development Corp. holds investments in life insurance policies
in the amount of $491,672.


7.  

Black Hills Exploration and Production, Inc. holds investments in life insurance
policies in the amount of $87,106.


8.  

Black Hills Exploration and Production, Inc. holds investments in an affiliate
in the amount of $1,088,321.


9.  

Black Hills FiberCom, LLC holds investments in life insurance policies in the
amount of $129,594.


10.  

Daksoft, Inc. holds investments in life insurance policies in the amount of
$163,780.


11.  

Black Hills Generation, Inc. holds equity interests in Energy Investors Funds,
Project Finance Funds, Caribbean Basin Funds and other energy funds in the
amount of $13,549,369.


12.  

Black Hills Generation, Inc. has an equity investment in Black Hills Idaho
Management, Inc. in the amount of $2,094,946.


13.  

Black Hills Generation, Inc. holds other various third-party notes receivable in
the aggregate amount of $793,673.


14.  

Black Hills Energy, Inc. holds investments in life insurance policies and
nonqualified compensation plans in the amount of $224,622.


15.  

Black Hills Fiber Systems, Inc. holds a convertible debenture note in the amount
of $40,000,000 due from Black Hills FiberCom, LLC.


16.  

Wyodak Resources Development Corporation has a $13,081,000 equity investment in
Black Hills Energy Resources, Inc.


17.  

Wyodak Resources Development Corporation has a $60,800,000 equity investment in
Enserco Energy Inc.


93

--------------------------------------------------------------------------------